

Exhibit 10.2
 
 
 

--------------------------------------------------------------------------------

PLURALSIGHT HOLDINGS, LLC
FORM OF FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
Dated as of May 16, 2018
 
 

--------------------------------------------------------------------------------



THE LIMITED LIABILITY COMPANY INTERESTS ISSUED PURSUANT TO AND GOVERNED BY THE
TERMS OF THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH LIMITED LIABILITY
COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT
ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
Page
 
 
 
ARTICLE I. DEFINITIONS
 
 
2
 
 
 
ARTICLE II. ORGANIZATIONAL MATTERS
 
 
11
 
 
 
Section 2.01
 
Formation of Company
 
 
11
 
 
 
Section 2.02
 
This Agreement
 
 
11
 
 
 
Section 2.03
 
Name
 
 
11
 
 
 
Section 2.04
 
Purpose
 
 
11
 
 
 
Section 2.05
 
Principal Office; Registered Office
 
 
11
 
 
 
Section 2.06
 
Term
 
 
12
 
 
 
Section 2.07
 
No State-Law Partnership
 
 
12
 
 
 
ARTICLE III. MEMBERS; UNITS; CAPITALIZATION
 
 
12
 
 
 
Section 3.01
 
Members
 
 
12
 
 
 
Section 3.02
 
Units
 
 
12
 
 
 
Section 3.03
 
Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units; Member Distribution
 
 
13
 
 
 
Section 3.04
 
Authorization and Issuance of Additional Units
 
 
13
 
 
 
Section 3.05
 
Repurchase, Redemption or Forfeiture of shares of Class A Common Stock
 
 
14
 
 
 
Section 3.06
 
Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units
 
 
14
 
 
 
Section 3.07
 
Negative Capital Accounts
 
 
15
 
 
 
Section 3.08
 
No Withdrawal
 
 
15
 
 
 
Section 3.09
 
Loans From Members
 
 
15
 
 
 
Section 3.10
 
Corporate Stock Option Plans and Equity Plans
 
 
15
 
 
 
Section 3.11
 
Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan
 
 
17
 
 
 
ARTICLE IV. DISTRIBUTIONS
 
 
17
 
 
 
Section 4.01
 
Distributions
 
 
17
 
 
 
ARTICLE V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS
 
 
19
 
 
 
Section 5.01
 
Capital Accounts
 
 
19
 
 
 
Section 5.02
 
Allocations
 
 
20
 
 
 
Section 5.03
 
Regulatory Allocations
 
 
20
 
 
 
Section 5.04
 
Final Allocations
 
 
21
 
 
 
Section 5.05
 
Tax Allocations
 
 
21
 
 
 
Section 5.06
 
Indemnification and Reimbursement for Payments on Behalf of a Member
 
 
22
 
 
 
ARTICLE VI. MANAGEMENT
 
 
22
 
 
 
Section 6.01
 
Authority of Manager
 
 
22
 
 
 
Section 6.02
 
Actions of the Manager
 
 
23
 



i

--------------------------------------------------------------------------------




 
 
Section 6.03
 
Resignation; No Removal
 
 
23
 
 
 
Section 6.04
 
Vacancies
 
 
23
 
 
 
Section 6.05
 
Transactions Between Company and Manager
 
 
23
 
 
 
Section 6.06
 
Reimbursement for Expenses
 
 
23
 
 
 
Section 6.07
 
Delegation of Authority
 
 
24
 
 
 
Section 6.08
 
Limitation of Liability of Manager
 
 
24
 
 
 
Section 6.09
 
Investment Company Act
 
 
25
 
 
 
Section 6.10
 
Outside Activities of the Manager
 
 
25
 
 
 
ARTICLE VII. RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER
 
 
25
 
 
 
Section 7.01
 
Limitation of Liability and Duties of Members
 
 
25
 
 
 
Section 7.02
 
Lack of Authority
 
 
26
 
 
 
Section 7.03
 
No Right of Partition
 
 
26
 
 
 
Section 7.04
 
Indemnification
 
 
26
 
 
 
Section 7.05
 
Members Right to Act
 
 
27
 
 
 
Section 7.06
 
Inspection Rights
 
 
28
 
 
 
ARTICLE VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS
 
 
28
 
 
 
Section 8.01
 
Records and Accounting
 
 
28
 
 
 
Section 8.02
 
Fiscal Year
 
 
28
 
 
 
ARTICLE IX. TAX MATTERS
 
 
28
 
 
 
Section 9.01
 
Preparation of Tax Returns
 
 
28
 
 
 
Section 9.02
 
Tax Elections
 
 
29
 
 
 
Section 9.03
 
Composite Returns
 
 
29
 
 
 
Section 9.04
 
Foreign Filings
 
 
29
 
 
 
Section 9.05
 
Tax Controversies
 
 
29
 
 
 
ARTICLE X. RESTRICTIONS ON TRANSFER OF UNITS; PUBCO OFFER
 
 
30
 
 
 
Section 10.01
 
Transfers by Members
 
 
30
 
 
 
Section 10.02
 
Permitted Transfers
 
 
30
 
 
 
Section 10.03
 
Restricted Units Legend
 
 
31
 
 
 
Section 10.04
 
Transfer
 
 
31
 
 
 
Section 10.05
 
Assignee’s Rights
 
 
31
 
 
 
Section 10.06
 
Assignor’s Rights and Obligations
 
 
32
 
 
 
Section 10.07
 
Overriding Provisions
 
 
32
 
 
 
Section 10.08
 
Spousal Consent
 
 
33
 
 
 
Section 10.09
 
Tender Offers and Other Events with respect to the Corporation
 
 
33
 
 
 
ARTICLE XI. REDEMPTION AND EXCHANGE RIGHTS
 
 
33
 
 
 
Section 11.01
 
Redemption Right of a Member
 
 
33
 
 
 
Section 11.02
 
Election and Contribution of the Corporation
 
 
37
 
 
 
Section 11.03
 
Exchange Right of the Corporation
 
 
37
 
 
 
Section 11.04
 
Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation
 
 
38
 



ii

--------------------------------------------------------------------------------




 
 
Section 11.05
 
Effect of Exercise of Redemption or Exchange Right
 
 
38
 
 
 
Section 11.06
 
Tax Treatment
 
 
39
 
 
 
ARTICLE XII. ADMISSION OF MEMBERS
 
 
39
 
 
 
Section 12.01
 
Substituted Members
 
 
39
 
 
 
Section 12.02
 
Additional Members
 
 
39
 
 
 
 
 
 
 
 
 
ARTICLE XIII. RESIGNATION; TERMINATION OF RIGHTS
 
 
39
 
 
Section 13.01
 
Resignation of Members
 
 
39
 
 
 
ARTICLE XIV. DISSOLUTION AND LIQUIDATION
 
 
39
 
 
Section 14.01
 
Dissolution
 
 
39
 
 
Section 14.02
 
Winding up and Termination
 
 
40
 
 
Section 14.03
 
Deferment; Distribution in Kind
 
 
40
 
 
Section 14.04
 
Cancellation of Certificate
 
 
40
 
 
Section 14.05
 
Reasonable Time for Winding Up
 
 
41
 
 
Section 14.06
 
Return of Capital
 
 
41
 
 
 
ARTICLE XV. VALUATION
 
 
41
 
 
Section 15.01
 
Determination
 
 
41
 
 
Section 15.02
 
Dispute Resolution
 
 
41
 
 
 
ARTICLE XVI. GENERAL PROVISIONS
 
 
41
 
 
Section 16.01
 
Power of Attorney
 
 
41
 
 
Section 16.02
 
Confidentiality
 
 
42
 
 
Section 16.03
 
Amendments
 
 
43
 
 
Section 16.04
 
Title to Company Assets
 
 
43
 
 
Section 16.05
 
Addresses and Notices
 
 
43
 
 
Section 16.06
 
Binding Effect; Intended Beneficiaries
 
 
44
 
 
Section 16.07
 
Creditors
 
 
44
 
 
Section 16.08
 
Waiver
 
 
44
 
 
Section 16.09
 
Counterparts
 
 
44
 
 
Section 16.10
 
Applicable Law
 
 
44
 
 
Section 16.11
 
Severability
 
 
45
 
 
Section 16.12
 
Further Action
 
 
45
 
 
Section 16.13
 
Delivery by Electronic Transmission
 
 
45
 
 
Section 16.14
 
Right of Offset
 
 
45
 
 
Section 16.15
 
Entire Agreement
 
 
45
 
 
Section 16.16
 
Remedies
 
 
45
 
 
Section 16.17
 
Descriptive Headings; Interpretation
 
 
45
 
 
Section 16.18
 
Approval of Agreement
 
 
46
 
 
 
 
Schedules
 
 
 
 
 
 
 
 
 
 
 
Schedule 1
 
– Schedule of Pre-IPO Members
 
 
 
 
 
Schedule 2
 
– Schedule of Members
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------




Exhibits
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
 
– Form of Joinder Agreement
 
 
 
 
 
Exhibit B-1
 
– Form of Agreement and Consent of Spouse
 
 
 
 
 
Exhibit B-2
 
– Form of Spouse’s Confirmation of Separate Property
 
 
 
 





iv

--------------------------------------------------------------------------------





PLURALSIGHT HOLDINGS, LLC
FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) of Pluralsight Holdings, LLC, a
Delaware limited liability company (the “Company”), dated as of May 16, 2018
(the “Effective Time”), is entered into by and among the Members (as defined
herein).
RECITALS
WHEREAS, unless the context otherwise requires, capitalized terms have the
respective meanings ascribed to them in Section 1.1;
WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Act by the filing of the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware
pursuant to Section 18-201 of the Delaware Act on August 28, 2014 and the
execution of that certain Limited Liability Company Agreement of the Company
dated September 18, 2014 (the “Initial LLC Agreement”);
WHEREAS, the Company is currently governed by that certain Third Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
September 12, 2017 (as heretofore amended, the “Current LLC Agreement”), by the
members of the Company party thereto (the “Pre-IPO Members”);
WHEREAS, the Pre-IPO Members, prior to the Effective Time, hold (i) various
classes of Units (as defined in the Current LLC Agreement) of the Company,
including, Class A Common Units, Class B Common Units, Class A Incentive Units,
Class B Incentive Units, Series A Convertible Preferred Units, Series B
Convertible Preferred Units and Series C Convertible Preferred Units (each as
defined in the Current LLC Agreement, and collectively, the “Original Units”)
and/or (ii) Class B RSUs (as defined in the Current LLC Agreement, collectively,
the “Original RSUs”);
WHEREAS, immediately prior to the Effective Time, certain of the Pre-IPO Members
contributed to the Corporation (as defined below) all or a portion of the Units
(as defined in the Current LLC Agreement) held by such Pre-IPO Members to the
Corporation, in exchange for shares of Class A Common Stock (as defined below)
(the “Pre-IPO Exchanges”), in each case, as set forth and more fully described
in Section 2.1(b)(i) of the Reorganization Agreement;
WHEREAS, immediately following the Pre-IPO Exchanges, among other things, (i)
(A) certain of the Pre-IPO Members will each merge with and into a separate,
wholly-owned subsidiary of the Corporation, with such Pre-IPO Member as the
surviving entity of such merger, and as consideration for such merger, the
stockholder(s) of such Pre-IPO Member shall receive, in the aggregate, newly
issued Class A Common Stock equal to the number of Units (as defined in the
Current LLC Agreement) held by such Pre-IPO Member prior to such merger and (B)
such Pre-IPO Member shall merge with and into the Corporation, in each case,
with the Corporation as the surviving entity and (i) a certain Pre-IPO Member
will merge with and into the Corporation, with the Corporation as the surviving
entity (the transactions describe above, collectively, the “Blocker Mergers”),
in each case, as set forth in and more fully described in Section 2.1(b)(ii) and
Section 2.1(b)(iii) of the Reorganization Agreement.
WHEREAS, the Pre-IPO Members desire to have Pluralsight, Inc., a Delaware
corporation (the “Corporation”), effect an initial public offering (the “IPO”)
of shares of its Class A common stock, par value $0.0001 (the “Class A Common
Stock”), and in connection therewith, to amend and restate the Current LLC
Agreement as of the Effective Time to reflect (a) a recapitalization of the
Company (the “Recapitalization”), (b) the admission of the Corporation as an
additional Member in the Company and its designation as sole Manager of the
Company, and (c) the rights and obligations of the Members that are enumerated
and agreed upon in the terms of


1

--------------------------------------------------------------------------------




this Agreement effective as of the Effective Time, at which time the Current LLC
Agreement shall be superseded entirely by this Agreement;
WHEREAS, in connection with the Recapitalization and as of the Effective Time,
(i) the Original Units will be converted into Common Units as set forth herein,
and (ii) the Original RSUs will be converted into Skonnard RSUs as set forth
herein;
WHEREAS, the parties listed on the Schedule of Members attached hereto as
Schedule 2 are the Members as of the Effective Time and after giving effect to
the Recapitalization and completion of the Blocker Mergers (as defined below)
and Pre-IPO Exchanges (as defined below);
WHEREAS, the Corporation will sell shares of its Class A Common Stock to public
investors in the IPO and will use the net proceeds received from the IPO (the
“IPO Net Proceeds”) to purchase newly issued Common Units from the Company
pursuant to Section 2.2(c)(i) of the Reorganization Agreement;
WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is exercised in whole or in part, any additional net proceeds (the
“Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to
Section 2.2(c)(i) of the Reorganization Agreement; and
WHEREAS, promptly following the Effective Time, the Company will purchase from
the Corporation shares of Class B Common Stock (as defined below) and shares of
Class C Common Stock (as defined below) pursuant to the Stock Subscription
Agreement, which Class B Common Stock and Class C Common Stock will be
distributed to certain of the Members as set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby amend
and restate the Current LLC Agreement in its entirety and otherwise agree as
follows:



ARTICLE I.
DEFINITIONS
The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.
“Additional Member” has the meaning set forth in Section 12.02.
“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:
(a)    reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6); and
(b)    increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).
“Admission Date” has the meaning set forth in Section 10.06.
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative


2

--------------------------------------------------------------------------------




meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities or by contract or
other agreement).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Assignee” means a Person to whom a Company Interest has been transferred but
who has not been admitted as a Member pursuant to Article XII.
“Assumed Tax Liability” means, with respect to any Member, an amount equal to
the excess of (i) the product of (A) the Distribution Tax Rate multiplied by
(B) the estimated or actual cumulative taxable income or gain of the Company, as
determined for federal income tax purposes, allocated to such Member for full or
partial Fiscal Years commencing on or after the closing date of the IPO, less
prior losses of the Company allocated to such Member for full or partial Fiscal
Years commencing on or after the closing date of the IPO, in each case, as
determined by the Manager over (ii) the cumulative Tax Distributions made to
such Member after the closing date of the IPO pursuant to Sections 4.01(b)(i),
4.01(b)(ii) and 4.01(b)(iii); provided that, such Assumed Tax Liability
(x) shall be computed without regard to any adjustments to the tax basis of the
Company’s property pursuant to Section 743(b) of the Code and (y) in the case of
the Corporation, shall in no event be less than an amount that will enable the
Corporation to meet both its tax obligations and its obligations pursuant to the
Tax Receivable Agreement for the relevant Taxable Year; provided further that,
in the case of each Member, such Assumed Tax Liability shall take into account
any Code Section 704(c) allocations (including “reverse” 704(c) allocations) to
the Member; and provided, further, that no Member’s calculation of the amount
described in clause (B) above shall take into account any guaranteed payment,
salary, bonus or other compensation for services paid to such Member.
“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.
“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement.
“Blocker Mergers” has the meaning set forth in the recitals to this Agreement.
“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).
“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.
“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.
“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member (or such Member’s predecessor) contributes (or is
deemed to contribute) to the Company pursuant to Article III hereof.
“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.
“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated
from time to time.


3

--------------------------------------------------------------------------------




“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.
“Class A Stock Option” has the meaning set forth in Section 3.10(a) of this
Agreement.
“Class B Common Stock” means the shares of Class B Common Stock, par value
$0.0001 per share, of the Corporation.
“Class C Common Stock” means the shares of Class C Common Stock, par value
$0.0001 per share, of the Corporation.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.
“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock (or any class of
stock into which it has been converted) on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by Bloomberg, L.P., or its successor, for each of the
five (5) consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the Manager (through its board of directors, including a majority
of the independent directors (within the meaning of the rules of the Stock
Exchange)) shall determine the Common Unit Redemption Price in good faith.
“Common Unitholder” means a Member who is the registered holder of Common Units.
“Company” has the meaning set forth in the preamble to this Agreement.
“Company Interest” means the limited liability company interest of a Member,
including its interests in Profits, Losses and Distributions.
“Contribution Notice” has the meaning set forth in Section 11.01(b).
“Corporate Board” means the Board of Directors of the Corporation.
“Corporate Incentive Award Plan” means the 2017 Equity Incentive Plan of the
Corporation, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.
“Credit Agreements” means any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or any of its
Subsidiaries is or becomes a borrower, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt obligation, for as long as the payee
or creditor to whom the Company or any of its Subsidiaries owes such obligation
is not an Affiliate of the Company, including the Senior Secured Credit
Facilities.
“Current LLC Agreement” has the meaning set forth in the recitals to this
Agreement.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as it may be amended from time to time, and any successor
thereto.


4

--------------------------------------------------------------------------------




“Direct Exchange” has the meaning set forth in Section 11.03(a).
“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to
Section 4.01(a), the amount of cash that could be distributed by the Company for
such purposes in accordance with the Credit Agreements (and without otherwise
violating any applicable provisions of any of the Credit Agreements).
“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or
(b) any other payment made by the Company to a Member that is not properly
treated as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.
“Distribution Tax Rate” means a rate equal to the highest effective marginal
combined federal, state and local income tax rate for a Fiscal Year applicable
to corporate or individual taxpayers that may potentially apply to any Member
for such Fiscal Year, taking into account the character of the relevant tax
items (e.g., ordinary or capital), the deductibility of state and local income
taxes for federal income tax purposes (but only to the extent such taxes are
deductible under the Code) and including deductions pursuant to Section 199A of
the Code, as reasonably determined by the Manager. For the avoidance of doubt,
the Company shall use the same Distribution Tax Rate for determining the Assumed
Tax Liability for each Member with respect to any particular item of income or
gain, regardless of whether the Member is a corporation, individual,
partnership, trust, estate or other juridical entity.
“Effective Time” has the meaning set forth in the preamble to this Agreement.
“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.
“Equity Securities” means (a) Units or other equity interests in the Company
(including other classes or groups thereof having such relative rights, powers
and duties as may from time to time be established by the Manager pursuant to
the provisions of this Agreement, including rights, powers and/or duties senior
to existing classes and groups of Units and other equity interests in the
Company or any Subsidiary of the Company), (b) obligations, evidences of
indebtedness or other securities or interests convertible or exchangeable into
Units or other equity interests in the Company or any Subsidiary of the Company,
(c) Skonnard RSUs, and (d) warrants, options or other rights to purchase or
otherwise acquire Units or other equity interests in the Company or any
Subsidiary of the Company.
“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or (iii) merger, severance, or allocation within a trust or among sub-trusts of
a trust that is a Member) but that (b) does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such trust that is a Member).
“Exchange Election Notice” has the meaning set forth in Section 11.03(b).
“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.


5

--------------------------------------------------------------------------------




“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.
“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.
“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.
“Indemnified Person” has the meaning set forth in Section 7.04(a).
“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.
“IPO” has the meaning set forth in the recitals to this Agreement.
“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).
“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.
“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.
“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.
“liquidator” has the meaning set forth in Section 14.02.
“LLC Employee” means a current or former employee of, or other service provider
(including, without limitation, any management member whether or not treated as
an employee for the purposes of U.S. federal income tax) to, the Company or any
of its Subsidiaries, in each case acting in such capacity.
“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).
“Manager” has the meaning set forth in Section 6.01.
“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such system, the average of the closing bid and asked prices as furnished by
a professional market maker making a market in shares of Class A Common Stock
selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A


6

--------------------------------------------------------------------------------




Common Stock, as determined in good faith by the Corporate Board, including a
majority of its independent directors (within the meaning of the rules of the
Stock Exchange).
“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units, each in its capacity as a member of
the Company. The Members shall constitute a single class or group of members for
purposes of the Delaware Act.
“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).
“Minimum Exchange Requirement” means, with respect to a Member, the lesser of
(a) 100 Common Units and (b) the total number of Common Units then held by such
Member.
“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).
“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).
“Officer” has the meaning set forth in Section 6.01(b).
“Optionee” means a Person to whom a stock option is granted under any Equity
Plan.
“Original RSUs” has the meaning set forth in the recitals to this Agreement.
“Original Units” has the meaning set forth in the recitals to this Agreement.
“Other Agreements” has the meaning set forth in Section 10.04.
“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.
“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.
“Partnership Representative” has the meaning set forth in Section 9.05(b).
“Percentage Interest” means such Member’s percentage interest in the Company
determined by dividing such Member’s Units by the total Units of all Members at
such time. The Percentage Interest of each Member shall be calculated to the 4th
decimal place.
“Permitted Redemption Event” means any of the following events, which has or is
occurring, or is otherwise satisfied, as of the Redemption Date:
(a)    The Redemption is part of one or more Redemptions by a Member and any
related persons (within the meaning of Section 267(b) or 707(b)(1) of the Code)
during any 30 calendar day period representing in the aggregate more than 2% of
all outstanding Common Units (excluding any Common Units held by the
Corporation, so long as the Corporation is the Manager and owns more than 10% of
all outstanding Common Units at any point during the taxable year during which
such Redemption or Redemptions occurs or occur determined pursuant to Treasury
Regulations Section 1.7704-1(k)(1)),


7

--------------------------------------------------------------------------------




(b)    The Redemption is in connection with a Pubco Offer; provided that any
such Redemption pursuant to this clause (b) shall be effective immediately prior
to the consummation of the closing of the Pubco Offer (and, for the avoidance of
doubt, shall not be effective if such Pubco Offer is not consummated), or
(c)    The Redemption is permitted by the Manager, in its sole discretion, in
connection with circumstances not otherwise set forth herein, if the Manager
determines, after consultation with its outside legal counsel and tax advisor,
that the Company would not be treated as a “publicly traded partnership” under
Section 7704 of the Code (or any successor or similar provision) as a result of
or in connection with such Redemption.
“Permitted Transfer” has the meaning set forth in Section 10.02.
“Permitted Transferee” has the meaning set forth in Section 10.02.
“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.
“Pre-IPO Exchanges” has the meaning set forth in the recitals to this Agreement
“Pre-IPO Members” has the meaning set forth in the recitals to this Agreement.
“Private Placement Safe Harbor” means the “private placement” safe harbor set
forth in Treasury Regulations Section 1.7704-1(h)(1).
“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.
“Profits” means items of Company income and gain determined according to
Section 5.01(b).
“Pubco Offer has the meaning set forth in Section 10.09(a).
“Quarterly Exchange Date” means, either (x) for each fiscal quarter, the first
(1st) Business Day occurring after the sixtieth (60th) day after the expiration
of the applicable Quarterly Exchange Notice Period or (y) such other date as the
Manager shall determine in its sole discretion; provided that such date is at
least sixty (60) days after the expiration of the Quarterly Exchange Notice
Period.
“Quarterly Exchange Notice Period” means, for each fiscal quarter, the period
commencing on the third (3rd) Business Day after the day on which the Company
releases its earnings for the prior fiscal period, beginning with the first such
date that falls on or after the waiver or expiration of any contractual lock-up
period relating to the shares of the Corporation that may be applicable to a
Member (or such other date within such quarter as the Manager shall determine in
its sole discretion) and ending five (5) Business Days thereafter.
Notwithstanding the foregoing, the Manager may change the definition of
Quarterly Exchange Notice Period with respect to any Quarterly Exchange Notice
Period scheduled to occur in a calendar quarter subsequent to the then-current
calendar quarter if (x) the revised definition provides for a Quarterly Exchange
Notice Period occurring at least once in each calendar quarter, (y) the first
Quarterly Exchange Notice Period pursuant to the revised definition will occur
no less than 10 Business Days from the date written notice of such change is
sent to each Member (other than the Corporation) and (z) the revised definition,
together with the revised Quarterly Exchange Date resulting therefrom, do not
materially adversely affect the ability of the Members to exercise their
Redemption Rights pursuant to this Agreement.


8

--------------------------------------------------------------------------------




“Quarterly Tax Distribution” has the meaning set forth in Section 4.01(b)(i).
“Recapitalization” has the meaning set forth in the recitals to this Agreement.
“Redeemed Units” has the meaning set forth in Section 11.01(a).
“Redeemed Units Equivalent” means the product of (a) the applicable number of
Redeemed Units, times (b) the Common Unit Redemption Price.
“Redeeming Member” has the meaning set forth in Section 11.01(a).
“Redemption” has the meaning set forth in Section 11.01(a).
“Redemption Date” has the meaning set forth in Section 11.01(a).
“Redemption Notice” has the meaning set forth in Section 11.01(a).
“Redemption Right” has the meaning set forth in Section 11.01(a).
“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of the date of this Agreement, by and
among the Corporation, certain of the Members as of the Effective Time and
certain other persons whose signatures are affixed thereto (together with any
joinder thereto from time to time by any successor or assign to any party to
such agreement).
“Reorganization Agreement” means that certain Reorganization Agreement, dated as
of the date of this Agreement, by and between the Corporation, the Company and
certain Members as specified therein.
“Retraction Notice” has the meaning set forth in Section 11.01(c).
“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.
“Schedule of Members” has the meaning set forth in Section 3.01(b).
“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.
“Secondary Offering” has the meaning set forth in Section 11.01(a).
“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.
“Senior Secured Credit Facilities” means the Credit Agreement, dated as of June
12, 2017, by and among the LLC, Pluralsight, LLC (as borrower), the lenders
party thereto and Guggenheim Corporate Funding, LLC, as administrative agent and
as collateral agent, as amended by that First Amendment to Credit Agreement,
dated as of February 5, 2018, and as may be amended, restated, modified or
otherwise supplemented from time to time, or any replacement or refinancing
thereof, as amended, restated, modified or otherwise supplemented from time to
time.
“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.
“Skonnard Award Agreement” means that certain Amended and Restated Restricted
Share Unit Agreement, dated as of the date of this Agreement, among Mr. Aaron
Skonnard, the Company and the Corporation.


9

--------------------------------------------------------------------------------




“Skonnard Entities” means (a) Skonnard Consulting, Inc., (b) Skonnard Family
GRAT 2018, (c) Skonnard Family GRAT 2021, (d) Aaron & Monica Skonnard Revocable
Trust, (e) the True Nord Trust dated December 5, 2014 and (f) the Aaron and
Monica Skonnard Legacy Trust dated December 5, 2014.
“Skonnard RSUs” means Restricted Share Units in the Company that are subject to
the terms and conditions of the Skonnard Award Agreement.  
“Sponsor Person” has the meaning set forth in Section 7.04(d).
“Stock Exchange” means the NASDAQ.
“Stock Subscription Agreement” means that certain Subscription Agreement, dated
as of the date of this Agreement, by and between the Corporation and the
Company.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.
“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).
“Tax Matters Partner” has the meaning set forth in Section 9.05(a).
“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date of this Agreement, by and among the Corporation, on the one hand, and
the Members as of the Effective Time, on the other hand (together with any
joinder thereto from time to time by any successor or assign to any party to
such agreement).
“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.
“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).
“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, redemption, pledge, encumbrance or other disposition of
(whether directly or indirectly, whether with or without consideration and
whether voluntarily or involuntarily or by operation of Law) (a) any interest
(legal or beneficial) in any Equity Securities or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.
“Treasury Regulations” means the final and temporary tax regulations promulgated
under the Code and any corresponding provisions of succeeding regulations.


10

--------------------------------------------------------------------------------




“Underlying Class A Shares” means all shares of Class A Common Stock issuable
upon redemption of Common Units, assuming all such Common Units are redeemed for
Class A Common Stock on a one-for-one basis.
“Underwriting Agreement” means the Underwriting Agreement, dated as of the date
of this Agreement, by and among the Corporation, the Company and Morgan Stanley
& Co. LLC and J.P. Morgan Securities LLC, as representative of the several
underwriters named therein.
“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.
“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.
“Unrestricted Redemption” has the meaning set forth in Section 11.01.
“Value” means (a) for any stock option granted under an Equity Plan, the Market
Price for the Trading Day immediately preceding the date of exercise of a stock
option under such Equity Plan and (b) for any other equity security granted
under an Equity Plan, the Market Price for the Trading Day immediately preceding
the Vesting Date
“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).



ARTICLE II.
ORGANIZATIONAL MATTERS

Section 2.01    Formation of Company.  The Company was formed pursuant to the
provisions of the Delaware Act by the execution of the Initial LLC Agreement and
the execution and filing of the Certificate of Formation by an “authorized
person” of the Company within the meaning of the Delaware Act, such filing being
hereby ratified, approved and confirmed in all respects.

Section 2.02    This Agreement.  The Members hereby execute this Agreement for
the purpose of establishing the affairs of the Company and the conduct of its
business in accordance with the provisions of the Delaware Act. The Members
hereby agree that during the term of the Company set forth in Section 2.06 the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and the
Delaware Act. No provision of this Agreement shall be in violation of the
Delaware Act and to the extent any provision of this Agreement is in violation
of the Delaware Act, such provision shall be void and of no effect to the extent
of such violation without affecting the validity of the other provisions of this
Agreement. Neither any Member nor the Manager nor any other Person shall have
appraisal rights with respect to any Company Interests (including any Units).

Section 2.03    Name.  The name of the Company shall be “Pluralsight Holdings,
LLC” The Manager in its sole discretion may change the name of the Company at
any time and from time to time. Notification of any such change shall be given
to all of the Members and, to the extent practicable, to all of the holders of
any Equity Securities then outstanding. The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

Section 2.04    Purpose.  The primary business and purpose of the Company shall
be to engage in such activities as are permitted under the Delaware Act and
determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

Section 2.05    Principal Office; Registered Office.  The principal office of
the Company shall be at such location as the Manager may from time to time
designate. The address of the registered office of the Company in


11

--------------------------------------------------------------------------------




the State of Delaware and the registered agent for service of process on the
Company in the State of Delaware shall each be set forth in the Certificate, as
the same may be amended from time to time by the Manager.

Section 2.06    Term.  The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until dissolution of the Company in accordance with the provisions of
Article XIV.

Section 2.07    No State-Law Partnership.  The Members intend that the Company
not be a partnership (including, without limitation, a limited partnership) or
joint venture, and that no Member be a partner or joint venturer of any other
Member by virtue of this Agreement, for any purposes other than as set forth in
the last sentence of this Section 2.07, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise. The Members intend that
the Company shall be treated as a partnership for U.S. federal and, if
applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

Section 3.01    Members. 
(a)    At the Effective Time and concurrently with the IPO Common Unit Purchase
and completion of the Blocker Mergers and the Pre-IPO Exchanges, the Corporation
shall be automatically admitted to the Company as a Member.
(b)    The Company shall maintain a schedule setting forth: (i) the name and
address of each Member; (ii) the aggregate number of outstanding Units and the
number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that has been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”). The applicable Schedule of Members in effect as of the Effective Time
(after the consummation of the IPO Common Unit Purchase) is set forth as
Schedule 2 attached to this Agreement. The Schedule of Members shall be the
definitive record of ownership of each Unit of the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Delaware Act.
(c)    No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement, permitted to (i) loan any money or property to the Company,
(ii) borrow any money or property from the Company or (iii) make any additional
Capital Contributions.

Section 3.02    Units. 
(a)    Interests in the Company shall be represented by Units, or such other
securities of the Company, in each case as the Manager may establish in its
discretion in accordance with the terms and subject to the restrictions hereof.
At the Effective Time, the Units will be comprised of a single class of Common
Units.
(b)    Subject to Section 3.04(a), the Manager may (i) issue additional Common
Units at any time in its sole discretion and (ii) create one or more classes or
series of Units or preferred Units solely to the extent such new class or series
of Units or preferred Units are substantially equivalent to a class of common
stock of the Corporation or class or series of preferred stock of the
Corporation; provided, that as long as there are any Members


12

--------------------------------------------------------------------------------




(other than the Corporation) (i) no such new class or series of Units may
deprive such Members of, or dilute or reduce, the allocations and distributions
they would have received, and the other rights and benefits to which they would
have been entitled, in respect of their Company Interest if such new class or
series of Units had not been created and (ii) no such new class or series of
Units may be issued, in each case, except to the extent (and solely to the
extent) the Company actually receives cash in an aggregate amount, or other
property with a Fair Market Value in an aggregate amount, equal to the aggregate
distributions that would be made in respect of such new class or series of Units
if the Company were liquidated immediately after the issuance of such new class
or series of Units. Notwithstanding the foregoing, to the extent the Company has
one hundred (100) or fewer “partners” within the meaning of Treasury Regulations
Section 1.7704-1(h)(1), the Company shall use commercially reasonable efforts to
restrict issuances of Units in an amount sufficient for the Company to be
eligible for the Private Placement Safe Harbor (within the meaning of Treasury
Regulations Section 1.7704-1(h).
(c)    To the extent required pursuant to Section 3.04(a) or Section 3.10, as
applicable, the Manager may amend this Agreement, without the consent of any
Member or any other Person, in connection with the creation and issuance of such
classes or series of Units, subject to Section 16.03(b) and Section 16.03(d)
hereof.

Section 3.03    Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units; Member Distribution. 
(a)    Recapitalization. In connection with the Recapitalization, (i) the number
of Original Units that were issued and outstanding and held by the Pre-IPO
Members prior to the Effective Time as set forth opposite to the respective
Pre-IPO Member in Schedule 1 are hereby converted, as of the Effective Time,
into the number of Common Units set forth opposite the name of the respective
Member on the Schedule of Members attached hereto as Schedule 2, and such Common
Units are hereby issued and outstanding as of the Effective Time and the holders
of such Common Units hereby continue as Members and (ii) the number of Original
RSUs that were issued and outstanding and held by Mr. Aaron Skonnard prior to
the Effective Time are hereby converted, as of the Effective Time, into the
number of Skonnard RSUs set forth in the Skonnard Award Agreement, and such
Skonnard RSUs are hereby issued and outstanding as of the Effective Time.
(b)    The Corporation’s Common Unit Agreement. Following the Recapitalization,
the Corporation will acquire newly issued Common Units in exchange for a portion
of the IPO Net Proceeds payable to the Company upon consummation of the IPO
pursuant to Section 2.2(c)(i) of the Reorganization Agreement (the “IPO Common
Unit Purchase”). The IPO Common Unit Purchase shall be reflected on the Schedule
of Members. In addition, to the extent the underwriters in the IPO exercise the
Over-Allotment Option in whole or in part, upon the exercise of the
Over-Allotment Option, the Corporation will contribute the Over-Allotment Option
Net Proceeds to the Company in exchange for a number of newly issued Common
Units equal to the number of shares of Class A Common Stock issued by the
Corporation in such exercise of the Over-Allotment Option pursuant to
Section 2.2(c)(i) of the Reorganization Agreement, and such issuance of
additional Common Units shall be reflected on the Schedule of Members. For the
avoidance of doubt, the Corporation shall be admitted as a Member with respect
to all Common Units it holds from time to time.

Section 3.04    Authorization and Issuance of Additional Units. 
(a)    The Company shall undertake all actions, including, without limitation,
an issuance, reclassification, distribution, division or recapitalization, with
respect to the Common Units, to maintain at all times a one-to-one ratio between
the number of Common Units owned by the Corporation, directly or indirectly, and
the number of outstanding shares of Class A Common Stock, disregarding, for
purposes of maintaining the one-to-one ratio, (i) options, rights or securities
of the Corporation authorized under the Company’s existing equity incentive plan
that are convertible into or exercisable or exchangeable for Class A Common
Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, has been contributed by the Corporation to the equity capital
of the Company), (ii) treasury stock or (iii) preferred stock or other debt or
equity securities (including without limitation warrants, options or rights)
issued by the Corporation that are convertible into or exercisable or
exchangeable for Class A Common Stock (except to the extent the net proceeds
from such other securities, including any exercise or purchase price payable




--------------------------------------------------------------------------------




upon conversion, exercise or exchange thereof, has been contributed by the
Corporation to the equity capital of the Company). In the event the Corporation
issues, transfers or delivers from treasury stock or repurchases Class A Common
Stock in a transaction not contemplated in this Agreement, the Manager shall
take all actions such that, after giving effect to all such issuances,
transfers, deliveries or repurchases, the number of outstanding Common Units
owned by the Corporation will equal on a one-for-one basis the number of
outstanding shares of Class A Common Stock. In the event the Corporation issues,
transfers or delivers from treasury stock or repurchases or redeems the
Corporation’s preferred stock in a transaction not contemplated in this
Agreement, the Manager shall have the authority to take all actions such that,
after giving effect to all such issuances, transfers, deliveries, repurchases or
redemptions, the Corporation holds (in the case of any issuance, transfer or
delivery) or ceases to hold (in the case of any repurchase or redemption) equity
interests in the Company which (in the good faith determination by the Manager)
are in the aggregate substantially equivalent to the outstanding preferred stock
of the Corporation so issued, transferred, delivered, repurchased or redeemed.
The Company shall not undertake any subdivision (by any Common Unit split,
Common Unit distribution, reclassification, recapitalization or similar event)
or combination (by reverse Common Unit split, reclassification, recapitalization
or similar event) of the Common Units that is not accompanied by an identical
subdivision or combination of Class A Common Stock to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock, unless such action is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock as contemplated by the first sentence of this
Section 3.04(a).
(b)    The Company shall only be permitted to issue additional Common Units,
and/or establish other classes of Units or other Equity Securities in the
Company to the Persons and on the terms and conditions provided for in
Section 3.02, this Section 3.04, Section 3.10, Section 3.11 and the Skonnard
Award Agreement. Subject to the foregoing, the Manager may cause the Company to
issue additional Common Units authorized under this Agreement and/or establish
other classes of Units or other Equity Securities in the Company at such times
and upon such terms as the Manager shall determine and the Manager shall amend
this Agreement as necessary in connection with the issuance of additional Common
Units and admission of additional Members under this Section 3.04 without the
requirement of any consent or acknowledgement of any other Member.

Section 3.05    Repurchase, Redemption or Forfeiture of shares of Class A Common
Stock.  If, at any time, any shares of Class A Common Stock are repurchased or
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Corporation for cash or are forfeited to the
Corporation due to failure to vest, then the Manager shall cause the Company,
immediately prior to such repurchase, redemption or forfeiture of Class A Common
Stock, to redeem a corresponding number of Common Units held (directly or
indirectly) by the Corporation, at an aggregate redemption price equal to the
aggregate purchase or redemption price of the shares of Class A Common Stock
being repurchased or redeemed by, or forfeited to, the Corporation (plus any
expenses related thereto) and upon such other terms as are the same for the
shares of Class A Common Stock being repurchased or redeemed by, or forfeited
to, the Corporation. Notwithstanding any provision to the contrary contained in
this Agreement, the Company shall not make any repurchase or redemption, and no
shares of Class A Common Stock shall be forfeited to the Corporation, in all
cases, if such action would violate any applicable Law.

Section 3.06    Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units. 
(a)    Units shall not be certificated unless otherwise determined by the
Manager. If the Manager determines that one or more Units shall be certificated,
each such certificate shall be signed by or in the name of the Company, by the
Chief Executive Officer, Chief Financial Officer, General Counsel or any other
officer designated by the Manager, representing the number of Units held by such
holder. Such certificate shall be in such form (and shall contain such legends)
as the Manager may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law. The Manager agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.




--------------------------------------------------------------------------------




(b)    If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.
(c)    Upon surrender to the Company or the transfer agent of the Company, if
any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Manager may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

Section 3.07    Negative Capital Accounts.  No Member shall be required to pay
to any other Member or the Company any deficit or negative balance which may
exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

Section 3.08    No Withdrawal.  No Person shall be entitled to withdraw any part
of such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09    Loans From Members.  Loans by Members to the Company shall not
be considered Capital Contributions. Subject to the provisions of
Section 3.01(c), the amount of any such advances shall be a debt of the Company
to such Member and shall be payable or collectible in accordance with the terms
and conditions upon which such advances are made.

Section 3.10    Corporate Stock Option Plans and Equity Plans. 
(a)    Options Granted to Persons other than LLC Employees. If at any time or
from time to time, in connection with any Equity Plan, a stock option granted
with respect to shares of Class A Common Stock (a “Class A Stock Option”) to a
Person other than an LLC Employee is duly exercised:
(i)    The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to the aggregate exercise
price paid to the Corporation by such exercising Person (or his or her Permitted
Transferee, if applicable) in connection with the exercise of such Class A Stock
Option.
(ii)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such Class A
Stock Option.
(iii)    The Corporation shall receive in exchange for such Capital
Contributions (as deemed made under Section 3.10(a)(ii)), a number of Common
Units equal to the number of shares of Class A Common Stock for which such Class
A Stock Option was exercised.
(b)    Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Equity Plan, a Class A Stock Option granted to an LLC
Employee is duly exercised:




--------------------------------------------------------------------------------




(i)    The Corporation shall sell to the Optionee (or his or her Permitted
Transferee, if applicable), and the Optionee (or his or her Permitted
Transferee, if applicable) shall purchase from the Corporation the number of
shares of Class A Common Stock equal to the quotient of (x) the aggregate
exercise price payable by the Optionee in connection with the exercise of such
Class A Stock Option divided by (y) the Value of a share of Class A Common
Stock. The purchase price per share of Class A Common Stock for such sale of
shares of Class A Common Stock to the Corporation shall be the Value of a share
of Class A Common Stock with respect to each share of Class A Common Stock being
sold pursuant to the preceding sentence.
(ii)    The Corporation shall sell to the Company (or if the Optionee is or was
an employee of, or other service provider to, a Subsidiary, the Corporation
shall sell to such Subsidiary), and the Company (or such Subsidiary, as
applicable) shall purchase from the Corporation, a number of shares of Class A
Common Stock equal to the excess of (x) the number of shares of Class A Common
Stock as to which such Class A Stock Option is being exercised over (y) the
number of shares of Class A Common Stock sold pursuant to Section 3.10(b)(i)
hereof. The purchase price per share of Class A Common Stock for such sale of
shares of Class A Common Stock to the Company (or such Subsidiary) shall be the
Value of a share of Class A Common Stock as of the date of exercise of such
Class A Stock Option with respect to each shares of Class A Common Stock being
sold pursuant to the preceding sentence.
(iii)    The Company shall transfer (or if the Optionee is or was an employee
of, or other service provider to, a Subsidiary, the Subsidiary shall transfer)
to the Optionee at no additional cost to such Optionee (or his or her Permitted
Transferee, if applicable) and as additional compensation (and not a
distribution) to such Optionee, the number of shares of Class A Common Stock
described in Section 3.10(b)(ii).
(iv)    The Corporation shall, as soon as practicable after such exercise, make
a Capital Contribution to the Company in an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other tax withholdings) by the Corporation in connection with the
exercise of such Class A Stock Option, including any shares of Class A Common
Stock sold pursuant to Section 3.10(b)(i). The Corporation shall receive for
such Capital Contribution, a number of Common Units equal to the number of
shares of Class A Common Stock for which such Class A Common Stock Option was
exercised. In the case where such Optionee is or was an employee of, or other
service provider to, a Subsidiary, the Company shall be deemed to have
contributed the amount of such Capital Contribution to the capital of the
Subsidiary employing or receiving the services from such Optionee.
(c)    Stock Issued to LLC Employees. If, other than as contemplated by
Section 3.10(a) or Section 3.10(b) at any time or from time to time, in
connection with any Equity Plan, any shares of Class A Common Stock are issued
to an LLC Employee (or his or her Permitted Transferee, if applicable) (and
including any shares of Class A Common Stock that are subject to forfeiture in
the event such LLC Employee terminates his or her employment or service with the
Company or any Subsidiary) in consideration for services such LLC Employee
performed for the Company or any Subsidiary:
(i)    The Corporation shall issue such number of shares of Class A Common Stock
as are to be issued to such LLC Employee (or his or her Permitted Transferee, if
applicable) in accordance with the applicable Equity Plan;
(ii)    On the date of issuance (such date, the “Vesting Date”) on or following
the date that such shares vest and is no longer subject to a right of repurchase
or a risk of forfeiture, the following events will be deemed to have occurred:
(1) the Corporation shall be deemed to have sold such shares of Class A Common
Stock to the Company (or if such LLC Employee is or was an employee of, or other
service provider to, a Subsidiary, to such Subsidiary employing or receiving
services from the LLC Employee) for a purchase price equal to the Value of such
shares of Class A Common Stock, (2) the Company (or such Subsidiary) shall be
deemed to have delivered such shares of Class A Common Stock to such LLC
Employee (or his or her Permitted Transferee, if applicable), (3) the
Corporation shall be deemed to have contributed the purchase price for such
shares of Class A Common Stock (if any) to the Company as a Capital
Contribution, and (4) in the case where such LLC Employee is




--------------------------------------------------------------------------------




or was an employee of a Subsidiary, the Company shall be deemed to have
contributed such amount to the capital of the Subsidiary employing such LLC
Employee; and
(iii)    The Company shall issue to the Corporation on the Vesting Date a number
of Common Units (of any) equal to the number of shares of Class A Common Stock
issued under Section 3.10(c)(i) in consideration for a Capital Contribution that
the Corporation is deemed to make to the Company pursuant to clause (3) of
Section 3.10(c)(ii) above.
(d)    Future Equity Plans. Nothing in this Agreement shall be construed or
applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Company or any of their
respective Affiliates. The Members acknowledge and agree that, in the event that
any such plan is adopted, modified or terminated by the Corporation, amendments
to this Section 3.10 may become necessary or advisable and that any approval or
consent to any such amendments requested by the Corporation shall be deemed
granted by the Manager and the Members, as applicable, without the requirement
of any further consent or acknowledgement of any other Member.
(e)    Anti-dilution adjustments. For all purposes of this Section 3.10, the
number of shares of Class A Common Stock and the corresponding number of Common
Units shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Equity Plan and applicable
award or grant documentation.

Section 3.11    Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Units. Upon such
contribution, the Company will issue to the Corporation a number of Units equal
to the number of new shares of Class A Common Stock so issued.

ARTICLE IV.
DISTRIBUTIONS

Section 4.01    Distributions. 
(a)    Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor (to the extent such distribution would not violate any applicable
provisions of the Credit Agreements) in such amounts, at such time and on such
terms (including the payment dates of such Distributions) as the Manager shall
determine using such record date as the Manager may designate. All Distributions
made under this Section 4.01 (other than Section 4.01(c)) shall be made to the
Members as of the close of business on such record date on a pro rata basis in
accordance with each Member’s Percentage Interest as of the close of business on
such record date; provided, however, that the Manager shall have the obligation
to make Distributions as set forth in Sections 4.01(b), 4.01(c) and 14.02;
provided, further, that notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent or violate the Delaware Act. For
purposes of the foregoing sentence, insolvency means the inability of the
Company to meet its payment obligations when due. Promptly following the
designation of a record date and the declaration of a Distribution pursuant to
this Section 4.01(a), the Manager shall give notice to each Member of the record
date, the amount and the terms of the Distribution and the payment date thereof.
In furtherance of the foregoing, it is intended that the Manager shall, to the
extent permitted by applicable Law and hereunder, have the right in its sole
discretion to make Distributions pro rata to the Members pursuant to this
Section 4.01(a) in such amounts as shall enable the Corporation to meet its
obligations, including its obligations




--------------------------------------------------------------------------------




pursuant to the Tax Receivable Agreement (to the extent such obligations are not
otherwise able to be satisfied as a result of Tax Distributions required to be
made pursuant to Section 4.01(b)).
(b)    Tax Distributions.
(i)    With respect to each Fiscal Year, the Company shall, to the extent
permitted by applicable Law, make cash distributions out of Distributable Cash
(“Tax Distributions”) pro rata to the Members in an amount sufficient so that
each Member receives Tax Distributions in an amount no less than the Member’s
Assumed Tax Liability. Tax Distributions pursuant to this Section 4.01(b)(i)
shall be estimated by the Company on a quarterly basis and, to the extent
feasible, shall be distributed to the Members (together with a statement showing
the calculation of such Tax Distribution and an estimate of the Company’s net
taxable income allocable to each Member for such period) on a quarterly basis on
April 15th, June 15th, September 15th and January 15th (of the succeeding year)
(or such other dates for which individuals are required to make quarterly
estimated tax payments for U.S. federal income tax purposes) (each, a “Quarterly
Tax Distribution”); provided, that the foregoing shall not restrict the Company
from making a Tax Distribution on any other date. Quarterly Tax Distributions
shall take into account the estimated taxable income or loss of the Company for
the Fiscal Year through the end of the relevant quarterly period. A final
accounting for Tax Distributions shall be made for each Fiscal Year after the
allocation of the Company’s actual net taxable income or loss has been
determined and any shortfall in the amount of Tax Distributions a Member
received for such Fiscal Year based on such final accounting shall promptly be
distributed to such Member. For the avoidance of doubt, any excess Tax
Distributions a Member receives with respect to any Fiscal Year shall reduce
future Tax Distributions otherwise required to be made to such Member with
respect to any subsequent Fiscal Year, provided, however, that this sentence
shall nonetheless be subject to Section 4.01(b)(ii). For the avoidance of doubt,
no Tax Distribution shall be made with respect to any salary, bonuses,
compensation for personal services or guaranteed payments made to any Member or
in connection with the dissolution of the Company.
(ii)    To the extent a Member otherwise would be entitled to receive less than
its Percentage Interest of the aggregate Tax Distributions to be paid pursuant
to this Section 4.01(b) (including, for the avoidance of doubt, Section
4.01(b)(iii)) on any given date, the Tax Distributions to such Member shall be
increased to ensure that all Distributions made pursuant to this Section 4.01(b)
are made pro rata in accordance with the Members’ respective Percentage
Interests. If, on a Tax Distribution Date, there are insufficient funds on hand
to distribute to the Members the full amount of the Tax Distributions to which
such Members are otherwise entitled, Distributions pursuant to this
Section 4.01(b) shall be made to the Members to the extent of available funds in
accordance with their Percentage Interests and the Company shall make future Tax
Distributions as soon as funds become available sufficient to pay the remaining
portion of the Tax Distributions to which such Members are otherwise entitled.  
(iii)    In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year (other than an audit conducted pursuant to the Revised Partnership
Audit Provisions for which no election is made pursuant to Section 6226
thereof), or in the event the Company files an amended tax return, each Member’s
Assumed Tax Liability with respect to such year shall be recalculated by giving
effect to such event (for the avoidance of doubt, taking into account interest
or penalties). In the event of any shortfall in the amount of Tax Distributions
any Member or former Member received for the relevant taxable years based on
such recalculated Assumed Tax Liability, the Company shall promptly make
additional Tax Distributions pro rata until such Member or the successors of
such former Member, as applicable, has received such shortfall, except, for the
avoidance of doubt, to the extent Distributions were made to such Members and
former Members pursuant to Section 4.01(a) and this Section 4.01(b) in the
relevant taxable years sufficient to cover such shortfall.
(iv)    Notwithstanding the foregoing, Tax Distributions pursuant to this
Section 4.01(b), if any, shall be made to a Member only to the extent all
previous Tax Distributions to such Member pursuant to Section 4.01(b) with
respect to the Fiscal Year are less than the Tax Distributions such Member
otherwise would have been entitled to receive with respect to such Fiscal Year
pursuant to this Section 4.01(b).




--------------------------------------------------------------------------------




(v)    For the avoidance of doubt, Tax Distributions shall not be treated as
advances of other distributions and shall not reduce distributions pursuant to
the other provisions of this Agreement.
(c)    Distribution of Class B Common Stock and Class C Common Stock.
Immediately following the consummation of the transactions contemplated by the
Stock Subscription Agreement, the Company shall, and the Manager shall cause the
Company to:
(i)    Distribute to the Members (other than the Corporation, the Skonnard
Entities and Mr. Aaron Skonnard) the Class B Common Stock purchased by the
Corporation pursuant to the Stock Subscription Agreement, pro rata based on the
number of Common Units held by such Members; and
(ii)    Distribute to the Skonnard Entities and Mr. Aaron Skonnard the Class C
Common Stock purchased by the Corporation pursuant to the Stock Subscription
Agreement, pro rata based on the number of Common Units held by the Skonnard
Entities and Mr. Aaron Skonnard.

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01    Capital Accounts. 
(a)    The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.
(b)    For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:
(i)    The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.
(ii)    If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.
(iii)    Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.
(iv)    Items of depreciation, amortization and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
(v)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital




--------------------------------------------------------------------------------




Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

Section 5.02    Allocations.  Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests.

Section 5.03    Regulatory Allocations. 
(a)    Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).
(b)    Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulation
Section 1.704-2(f). This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulation
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.
(c)    If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.
(d)    If the allocation of Net Losses to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Losses as will not create or
increase an Adjusted Capital Account Deficit. The Net Losses that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).
(e)    Profits and Losses described in Section 5.01(b)(v) shall be allocated in
a manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(j), (k) and (m).
(f)    The allocations set forth in Section 5.03(a) through and including
Section 5.03(e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Accounts of
the Members to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. In
general, the Members anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Members so that the net amount of the Regulatory
Allocations and such special allocations to each such Member is




--------------------------------------------------------------------------------




zero. In addition, if in any Fiscal Year or Fiscal Period there is a decrease in
partnership minimum gain, or in partner nonrecourse debt minimum gain, and
application of the minimum gain chargeback requirements set forth in
Section 5.03(a) or Section 5.03(b) would cause a distortion in the economic
arrangement among the Members, the Members may, if they do not expect that the
Company will have sufficient other income to correct such distortion, request
the Internal Revenue Service to waive either or both of such minimum gain
chargeback requirements. If such request is granted, this Agreement shall be
applied in such instance as if it did not contain such minimum gain chargeback
requirement.

Section 5.04    Final Allocations.  Notwithstanding any contrary provision in
this Agreement except Section 5.03, the Manager shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Company among) the Members
upon the liquidation of the Company (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations), the transfer of
substantially all the Units (whether by sale or exchange or merger) or sale of
all or substantially all the assets of the Company, such that, to the maximum
extent possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests. In each case, such adjustments or allocations shall occur,
to the maximum extent possible, in the Fiscal Year of the event requiring such
adjustments or allocations.

Section 5.05    Tax Allocations. 
(a)    The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.
(b)    Except as otherwise agreed by the Company and the affected Member (or, in
the case of a “reverse 704(c) allocation,” all affected Members), items of
Company taxable income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall be allocated among the Members
in accordance with Code Section 704(c) so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Book Value using the traditional method (without curative
allocations) set forth in Treasury Regulations Section 1.704-3(b).
(c)    Except as otherwise agreed by the Company and the affected Member (or, in
the case of a “reverse 704(c) allocation,” all affected Members), if the Book
Value of any Company asset is adjusted pursuant to Section 5.01(b), including
adjustments to the Book Value of any Company asset in connection with the
execution of this Agreement, subsequent allocations of items of taxable income,
gain, loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value using the traditional method (without curative
allocations) set forth in Treasury Regulations Section 1.704-3(b).
(d)    Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members as determined by the Manager taking
into account the principles of Treasury Regulation Section 1.704-1(b)(4)(ii).
(e)    For purposes of determining a Member’s share of the Company’s “excess
nonrecourse liabilities” within the meaning of Treasury Regulation
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be
determined based on their Percentage Interests.
(f)    Allocations pursuant to this Section 5.05 (other than Section 5.05(e))
are solely for purposes of federal, state and local taxes and shall not affect,
or in any way be taken into account in computing, any Member’s Capital Account
or share of Profits, Losses, Distributions or other Company items pursuant to
any provision of this Agreement.




--------------------------------------------------------------------------------





Section 5.06    Indemnification and Reimbursement for Payments on Behalf of a
Member.  If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is reasonably
determined by the Manager to be specifically attributable to a Member or a
Member’s status (including federal income taxes as a result of Company
obligations pursuant to the Revised Partnership Audit Provisions, federal
withholding taxes, state personal property taxes and state unincorporated
business taxes, but excluding payments such as payroll taxes, withholding taxes,
benefits or professional association fees and the like required to be made or
made voluntarily by the Company on behalf of any Member based upon such Member’s
status as an employee of the Company), then such Person shall indemnify the
Company in full for the entire amount paid (including interest, penalties and
related expenses). The Manager may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company under this Section 5.06. In addition, notwithstanding
anything to the contrary, each Member agrees that any Cash Settlement such
Member is entitled to receive pursuant to Article XI may be offset by an amount
equal to such Member’s obligation to indemnify the Company under this
Section 5.06 and that such Member shall be treated as receiving the full amount
of such Cash Settlement and paying to the Company an amount equal to such
obligation. A Member’s obligation to make payments to the Company under this
Section 5.06 shall survive the termination, dissolution, liquidation and winding
up of the Company. In the event that the Company has been terminated prior to
the date such payment is due, such Member shall make such payment to the Manager
(or its designee), which shall distribute such funds in accordance with this
Agreement. The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.06, including instituting a
lawsuit to collect such contribution with interest calculated at a rate per
annum equal to the sum of the Base Rate plus 300 basis points (but not in excess
of the highest rate per annum permitted by Law). Each Member hereby agrees to
furnish to the Company such information and forms as required or reasonably
requested in order to comply with any Laws and regulations governing withholding
of tax or in order to claim any reduced rate of, or exemption from, withholding
to which the Member is legally entitled.

ARTICLE VI.
MANAGEMENT

Section 6.01    Authority of Manager. 
(a)    Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation, as the sole managing member of the Company (the Corporation, in
such capacity, the “Manager”) and (ii) the Manager shall conduct, direct and
exercise full control over all activities of the Company. The Manager shall be
the “manager” of the Company for the purposes of the Delaware Act. Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Manager of all
such powers and rights conferred on the Members by the Delaware Act with respect
to the management and control of the Company. Any vacancies in the position of
Manager shall be filled in accordance with Section 6.04.
(b)    The day-to-day business and operations of the Company shall be overseen
and implemented by officers of the Company (each, an “Officer” and collectively,
the “Officers”), subject to the limitations imposed by the Manager. An Officer
may, but need not, be a Member. Each Officer shall be appointed by the Manager
and shall hold office until his or her successor shall be duly designated and
shall qualify or until his or her death or until he shall resign or shall have
been removed in the manner hereinafter provided. Any one Person may hold more
than one office. Subject to the other provisions in this Agreement (including in
Section 6.07 below), the salaries or other compensation, if any, of the Officers
of the Company shall be fixed from time to time by the Manager. The authority
and responsibility of the Officers shall include, but not be limited to, such
duties as the Manager may, from time to time, delegate to them and the carrying
out of the Company’s business and affairs on a day-to-day basis. To the fullest
extent permitted by law, unless the Manager decides otherwise, if the title of
an Officer is one commonly used for officers of a business corporation formed
under the Delaware General Corporation Law, the assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with that office. The existing Officers of the Company as of
the Effective Time shall remain in




--------------------------------------------------------------------------------




their respective positions and shall be deemed to have been appointed by the
Manager. All Officers shall be, and shall be deemed to be, officers and
employees of the Company. An Officer may also perform one or more roles as an
officer of the Manager. Any Officer may be removed at any time, with or without
cause, by the Manager.
(c)    The Manager shall have the power and authority to effectuate the sale,
lease, transfer, exchange or other disposition of any, all or substantially all
of the assets of the Company (including the exercise or grant of any conversion,
option, privilege or subscription right or any other right available in
connection with any assets at any time held by the Company) or the merger,
consolidation, reorganization or other combination of the Company with or into
another entity, for the avoidance of doubt, without the prior consent of any
Member or any other Person being required.

Section 6.02    Actions of the Manager.  The Manager may act through any Officer
or through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

Section 6.03    Resignation; No Removal.  The Manager may resign at any time by
giving written notice to the Members. Unless otherwise specified in the notice,
the resignation shall take effect upon receipt thereof by the Members, and the
acceptance of the resignation shall not be necessary to make it effective. For
the avoidance of doubt, the Members have no right under this Agreement to remove
or replace the Manager.

Section 6.04    Vacancies.  Vacancies in the position of Manager occurring for
any reason shall be filled by the Corporation (or, if the Corporation has ceased
to exist without any successor or assign, then by the holders of a majority in
interest of the voting capital stock of the Corporation immediately prior to
such cessation). For the avoidance of doubt, the Members have no right under
this Agreement to fill any vacancy in the position of Manager.

Section 6.05    Transactions Between Company and Manager.  The Manager may cause
the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided, that such contracts and dealings (other than contracts and
dealings between the Company and its Subsidiaries) are on terms comparable to
and competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreements. The Members hereby approve each of the contracts or agreements
between or among the Manager, the Company and their respective Affiliates
entered into on or prior to the date of this Agreement in accordance with the
Current LLC Agreement or that the prior board of managers of the Company has
approved in connection with the IPO as of the date of this Agreement, including
the Reorganization Agreement and the Stock Subscription Agreement.

Section 6.06    Reimbursement for Expenses.  The Manager shall not be
compensated for its services as Manager of the Company except as expressly
provided in this Agreement. The Members acknowledge and agree that, upon
consummation of the IPO, the Manager’s Class A Common Stock will be publicly
traded and therefore the Manager will have access to the public capital markets
and that such status and the services performed by the Manager will inure to the
benefit of the Company and all Members; therefore, the Manager shall be
reimbursed by the Company for any reasonable out-of-pocket expenses incurred on
behalf of the Company, including without limitation all fees, expenses and costs
associated with the IPO and all fees, expenses and costs of being a public
company (including without limitation public reporting obligations, proxy
statements, stockholder meetings, stock exchange fees, transfer agent fees,
legal fees, SEC and FINRA filing fees and offering expenses) and maintaining its
corporate existence. For the avoidance of doubt, the Manager shall not be
reimbursed for any federal, state or local taxes imposed on the Manager or any
subsidiary of the Manager (other than taxes paid by the Manager on behalf of the
Company and any subsidiary of the Company but only if the taxes paid were the
legal liability of the Company and/or any subsidiary of the Company). In the
event that shares of Class A Common Stock are sold to underwriters in the IPO
(or in any subsequent public offering) at a price per share that is lower than
the price per share for which such shares of Class A Common Stock are sold to
the public in the IPO (or in such subsequent public offering, as applicable)
after taking into account underwriters’ discounts or commissions and brokers’
fees or commissions (such difference, the “Discount”) (i) the Manager shall be
deemed to have contributed to the Company in exchange for newly issued Common
Units the full amount for which such shares of Class A Common Stock were sold to
the public and (ii) the Company shall be deemed to have paid the Discount as an
expense. To the extent practicable, expenses incurred by the Manager on behalf
of or for the benefit of the Company shall be billed directly to and paid




--------------------------------------------------------------------------------




by the Company and, if and to the extent any reimbursements to the Manager or
any of its Affiliates by the Company pursuant to this Section 6.06 constitute
gross income to such Person (as opposed to the repayment of advances made by
such Person on behalf of the Company), such amounts shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Members’ Capital
Accounts.

Section 6.07    Delegation of Authority.  The Manager (a) may, from time to
time, delegate to one or more Persons such authority and duties as the Manager
may deem advisable, including to Officers, as described in Section 6.01(b) and
(b) may assign titles (including, without limitation, chief executive officer,
president, chief financial officer, chief operating officer, general counsel,
senior vice president, vice president, secretary, assistant secretary, treasurer
or assistant treasurer) and delegate certain authority and duties to such
Persons as the same may be amended, restated or otherwise modified from time to
time. Any number of titles may be held by the same individual. The salaries or
other compensation, if any, of such agents of the Company shall be fixed from
time to time by the Manager, subject to the other provisions in this Agreement.

Section 6.08    Limitation of Liability of Manager. 
(a)    Except as otherwise provided herein or in an agreement entered into by
such Person and the Company, neither the Manager nor any of the Manager’s
Affiliates or Manager’s officers, employees or other agents shall be liable to
the Company, to any Member that is not the Manager or to any other Person bound
by this Agreement for any act or omission performed or omitted by the Manager in
its capacity as the sole managing member of the Company pursuant to authority
granted to the Manager by this Agreement; provided, however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable to the Manager’s gross negligence,
willful misconduct or knowing violation of Law or for any present or future
breaches of any representations, warranties or covenants by the Manager or its
Affiliates contained herein or in the other agreements with the Company. The
Manager may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and shall not be responsible for any misconduct or
negligence on the part of any such agent (so long as such agent was selected in
good faith and with reasonable care). The Manager shall be entitled to rely upon
the advice of legal counsel, independent public accountants and other experts,
including financial advisors, and any act of or failure to act by the Manager in
good faith reliance on such advice shall in no event subject the Manager to
liability to the Company or any Member that is not the Manager.
(b)    Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles,
notwithstanding any other provision of this Agreement or any duty otherwise
existing at Law or in equity.
(c)    Whenever in this Agreement or any other agreement contemplated herein,
the Manager is permitted or required to take any action or to make a decision in
its “sole discretion” or “discretion,” with “complete discretion” or under a
grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law and notwithstanding
any duty otherwise existing at Law or in equity, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company,
other Members or any other Person.
(d)    Whenever in this Agreement the Manager is permitted or required to take
any action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the extent
permitted by applicable Law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
notwithstanding any provision of this Agreement or duty otherwise, existing at
Law or in equity, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the




--------------------------------------------------------------------------------




Manager shall not constitute a breach of this Agreement or impose liability upon
the Manager or any of the Manager’s Affiliates and shall be deemed approved by
all Members.

Section 6.09    Investment Company Act.  The Manager shall use its best efforts
to ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

Section 6.10    Outside Activities of the Manager.  The Manager shall not,
directly or indirectly, enter into or conduct any business or operations, other
than in connection with (a) the ownership, acquisition and disposition of Common
Units, (b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Exchange Act
and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests of the Corporation or the Company or any of its Subsidiaries, (e)
financing or refinancing of any type related to the Corporation or the Company,
its Subsidiaries or their assets or activities, (f) treasury and treasury
management, (g) stock repurchases, (h) the declaration and payment of
distributions or dividends with respect to any class of securities and (i) such
activities as are incidental to the foregoing; provided, however, that, except
as otherwise provided herein, the net proceeds of any financing raised by the
Manager pursuant to the preceding clauses (d) and (e) shall be made available to
the Company, whether as Capital Contributions, loans or otherwise, as
appropriate; provided, further, that the Manager may, in its sole and absolute
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or its
Subsidiaries, through assignment, mortgage, loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager. Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

Section 7.01    Limitation of Liability and Duties of Members. 
(a)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member (including without limitation, the Corporation in its capacity as
a member of the Company) shall be obligated personally for any such debts,
obligations, contracts or liabilities of the Company solely by reason of being a
Member or the Manager. Notwithstanding anything contained herein to the
contrary, to the fullest extent permitted by applicable Law, the failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business and affairs under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on the Members
for liabilities of the Company.
(b)    In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member. It is the intent of the Members
that no Distribution to any Member pursuant to Articles IV or XIV shall be
deemed a return of money or other property paid or distributed in violation of
the Delaware Act. The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person, unless
such distribution was made by the Company to its Members in clerical error.
However, if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of any other
Member.




--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision of this Agreement (but subject, and
without limitation, to Section 6.08 with respect to the Manager), to the extent
that, at Law or in equity, any Member (other than the Corporation in its
capacity as such) (or any Member’s Affiliate or any manager, managing member,
general partner, director, officer, employee, agent, fiduciary or trustee of any
Member or of any Affiliate of a Member) has duties (including fiduciary duties)
to the Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties (including fiduciary duties) are hereby eliminated, to the
fullest extent permitted by law, including Section 18-1101(c) of the Delaware
Act, and replaced with the duties or standards expressly set forth herein, if
any; provided, however, that the foregoing shall not eliminate the duty to
comply with the implied contractual covenant of good faith and fair dealing. The
elimination of duties (including fiduciary duties) to the Company, the Manager,
each of the Members, each other Person who acquires an interest in a Company
Interest and each other Person bound by this Agreement and replacement thereof
with the duties or standards expressly set forth herein, if any, are approved by
the Company, the Manager, each of the Members, each other Person who acquires an
interest in a Company Interest and each other Person bound by this Agreement.

Section 7.02    Lack of Authority.  No Member, other than the Corporation in its
capacity as the Manager or a duly appointed Officer, in each case in its
capacity as such, has the authority or power to act for or on behalf of the
Company, to do any act that would be binding on the Company or to make any
expenditure on behalf of the Company. The Members hereby consent to the exercise
by the Manager of the powers conferred on them by Law and this Agreement.

Section 7.03    No Right of Partition.  No Member, other than the Manager, shall
have the right to seek or obtain partition by court decree or operation of Law
of any Company property, or the right to own or use particular or individual
assets of the Company.

Section 7.04    Indemnification. 
(a)    Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under applicable Law, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or an Affiliate thereof (other than as a result of an
ownership interest in the Corporation) or is or was serving as the Manager or a
director, officer, employee or other agent of the Manager, or a director,
manager, Officer, employee or other agent of the Company or is or was serving at
the request of the Company as a manager, officer, director, principal, member,
employee or agent of another corporation, partnership, joint venture, limited
liability company, trust or other enterprise; provided, however, that no
Indemnified Person shall be indemnified for any expenses, liabilities and losses
suffered that are attributable to such Indemnified Person’s or its Affiliates’
gross negligence, willful misconduct or knowing violation of Law or for any
present or future breaches of any representations, warranties or covenants by
such Indemnified Person or its Affiliates contained herein or in the other
agreements with the Company. Reasonable expenses, including attorneys’ fees,
incurred by any such Indemnified Person in defending a proceeding shall be paid
by the Company in advance of the final disposition of such proceeding, including
any appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.
(b)    The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.
(c)    The Company shall maintain directors’ and officers’ liability insurance,
or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they




--------------------------------------------------------------------------------




represent) against any expense, liability or loss described in Section 7.04(a)
whether or not the Company would have the power to indemnify such Indemnified
Person against such expense, liability or loss under the provisions of this
Section 7.04. The Company shall use its commercially reasonable efforts to
purchase and maintain property, casualty and liability insurance in types and at
levels customary for companies of similar size engaged in similar lines of
business, as determined in good faith by the Manager, and the Company shall use
its commercially reasonable efforts to purchase directors’ and officers’
liability insurance (including employment practices coverage) with a carrier and
in an amount determined necessary or desirable as determined in good faith by
the Manager.
(d)    Notwithstanding anything contained herein to the contrary (including in
this Section 7.04), the Company agrees that any indemnification and advancement
of expenses available to any current or former Indemnified Person from any
investment fund that is an Affiliate of the Company, who was appointed to serve
as a director of the Company or served as a Member of the Company by virtue of
such Person’s service as a member, director, partner or employee of any such
fund prior to or following the Effective Time (any such Person, a “Sponsor
Person”) shall be secondary to the indemnification and advancement of expenses
to be provided by the Company pursuant to this Section 7.04. Such
indemnification and advancement of expenses shall be provided out of and to the
extent of Company assets only. No Member (unless such Member otherwise agrees in
writing or is found in a non-appealable decision by a court of competent
jurisdiction to have personal liability on account thereof) shall have personal
liability on account thereof or shall be required to make additional Capital
Contributions to help satisfy such indemnity of the Company. The Company
(i) shall be the primary indemnitor of first resort for such Sponsor Person
pursuant to this Section 7.04 and (ii) shall be fully responsible for the
advancement of all expenses and the payment of all damages or liabilities with
respect to such Sponsor Person which are addressed by this Section 7.04.
(e)    If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.
(f)    From the Effective Time through December 31, 2021, neither the Company
nor the Manager shall, and shall not permit their respective Subsidiaries to,
amend, repeal or otherwise modify any provision in any such Subsidiary’s
certificate or articles of incorporation or formation or bylaws or operating
agreement relating to the exculpation or indemnification (including fee
advancement) of any officers and/or directors (unless required by Law). The
Company and the Manager shall cause each Subsidiary to honor and perform under
all indemnification obligations owed to any of the individuals who were officers
and/or directors of such Subsidiary prior to the Effective Time.

Section 7.05    Members Right to Act.  For matters that require the approval of
the Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:
(a)    Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members. Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons to act for it by proxy. An
electronic mail, telegram, telex, cablegram or similar transmission by the
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 7.05(a). No proxy shall be
voted or acted upon after eleven (11) months from the date thereof, unless the
proxy provides for a longer period. A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and that the proxy is
coupled with an interest. Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.




--------------------------------------------------------------------------------




(b)    The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least five (5) Business Days prior written notice
to the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called. The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof. The actions by
the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent (without the
requirement of prior notice), so long as such consent (x) is signed by Members
having not less than the minimum number of Units that would be necessary to
authorize or take such action at a meeting at which all Members entitled to vote
thereon were present and voted and (y) such request for consent in writing was
distributed to all Members entitled to vote thereon simultaneously. Prompt
notice of the action so taken, which shall state the purpose or purposes for
which such consent is required and may be delivered via email, without a meeting
shall be given to those Members entitled to vote or consent who have not
consented in writing; provided, however, that the failure to give any such
notice shall not affect the validity of the action taken by such written
consent. Any action taken pursuant to such written consent of the Members shall
have the same force and effect as if taken by the Members at a meeting thereof.

Section 7.06    Inspection Rights.  The Company shall permit each Member and
each of its designated representatives to examine the books and records of the
Company or any of its Subsidiaries at the principal office of the Company or
such other location as the Manager shall reasonably approve during reasonable
business hours for any purpose reasonably related to such Member’s Company
Interest; provided, that Manager has a right to keep confidential from the
Members certain information in accordance with Section 18-305 of the Delaware
Act.

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01    Records and Accounting.  The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required pursuant to applicable Laws. Subject to Section
9.01, all matters concerning (a) the determination of the relative amount of
allocations and Distributions among the Members pursuant to Articles IV and V
and (b) accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Manager, whose determination shall be final and conclusive as
to all of the Members absent manifest clerical error, gross negligence or bad
faith.

Section 8.02    Fiscal Year.  The Fiscal Year of the Company shall be the
Taxable Year or such other date as may be established by the Manager.

ARTICLE IX.
TAX MATTERS

Section 9.01    Preparation of Tax Returns.  The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. On or before April 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants. In addition, no later than
(i) sixty (60) days following the end of the prior Fiscal Year, the Company
shall provide to each Person that was a Member at any time during such Fiscal
Year a statement showing an estimate of such Member’s state tax apportionment
information and such Member’s estimated allocations of taxable income, gains,
losses, deductions and credits for such Fiscal Year and (ii) two




--------------------------------------------------------------------------------




hundred ten (210) days following the end of the prior Fiscal Year, the Company
shall send to each Person who was a Member at any time during such Fiscal Year,
a statement showing such Member’s final state tax apportionment information and
allocations to the Members of taxable income, gains, losses, deductions and
credits for such Fiscal Year and a completed IRS Schedule K-1. The Company shall
notify the Members upon receipt of any notice of any material income tax
examination of the Company by federal, state or local authorities. Subject to
the terms and conditions of this Agreement and except as otherwise provided in
this Agreement, the Corporation shall have the authority to prepare the tax
returns of the Company using such permissible methods and elections as it
determines in its reasonable discretion, including without limitation the use of
any permissible method under Section 706 of the Code for purposes of determining
the varying Company Interests of its Members.

Section 9.02    Tax Elections.  The Taxable Year shall end on December 31 of
each year, except as otherwise required by applicable law, or such other date as
may be established by the Manager and permitted by applicable law. The Company
and any eligible Subsidiary shall have in effect an election pursuant to
Section 754 of the Code and shall not thereafter revoke such election. Each
Member will upon request supply any information reasonably necessary to give
proper effect to any such elections.

Section 9.03    Composite Returns.  The Company shall (i) to the extent
permitted by applicable law and to the extent that compliance with this Section
9.03 does not create an unreasonable burden on the Company (as determined in
good faith by the Manager), offer to prepare a composite tax return for all
eligible Members (and their direct or indirect equityholders) in each state,
local or other appropriate jurisdiction (as reasonably determined by the
Company’s tax advisors) for each tax year in which taxable income is reported in
such jurisdiction, (ii) deliver to each Member, simultaneously with the delivery
of a Schedule K-1 pursuant to Section 9.02, a statement setting forth (A) each
jurisdiction in which the Company intends to make available a composite return,
and the amount of tax payments expected to be made by the Company with respect
to such Member, and (B) each jurisdiction in which the Company intends to pay
applicable withholding taxes, and the expected amount of such withholding taxes
in each such jurisdiction, and (iii) cooperate with the Members to maximize the
number of jurisdictions in which the Company files composite returns.

Section 9.04    Foreign Filings.  The Company shall take such action as may be
necessary to ensure that no Member has any tax filing obligation in any foreign
jurisdiction, including, to the extent necessary or advisable (as reasonably
determined by the Company tax advisors and consented to by the Pre-IPO Members
representing a majority of all Units held by Pre-IPO Members), by forming
foreign subsidiaries to hold any foreign assets or operations.

Section 9.05    Tax Controversies. 
(a)    With respect to any Tax Year beginning on or before December 31, 2017,
the Corporation is hereby designated the Tax Matters Partner of the Company
within the meaning given to such term in Section 6231 of the Code (the
Corporation, in such capacity, the “Tax Matters Partner”) and is authorized and
required to represent the Company (at the Company’s expense) in connection with
all examinations of the Company’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Company funds
for professional services reasonably incurred in connection therewith. Each
Member agrees to cooperate with the Company and the Corporation and to do or
refrain from doing any or all things reasonably requested by the Company and the
Corporation with respect to this Section 9.05 and the conduct of the proceedings
described herein. The Tax Matters Partner shall keep Members reasonably informed
of the progress of any material income tax examinations, audits or other
proceedings and all Members shall have the right to observe and participate at
their sole expense in any such tax proceedings to the extent permitted by
applicable law. Nothing set forth in this Agreement shall diminish, limit or
restrict the rights of any Member under Subchapter C, Chapter 63, Subtitle F of
the Code (Code Sections 6221 et seq.).
(b)    With respect to the Tax Year that includes the date of the IPO and any
subsequent Tax Year, pursuant to the Revised Partnership Audit Provisions, the
Corporation shall be designated and may, on behalf of the Company, at any time,
and without further notice to or consent from any Member, act as the
“partnership representative” of the Company (within the meaning given to such
term in Section 6223 of the Code) (the




--------------------------------------------------------------------------------




“Partnership Representative”) for purposes of the Code. The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Partnership
Representative and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. In the event of an audit by the Internal Revenue Service
(or a state or local taxing authority, as applicable), unless otherwise approved
by (i) for so long as Members other than the Corporation hold more than one
third (1/3) of the Common Units, Members (other than the Corporation) holding a
majority of the Common Units (calculated without taking into account the Common
Units held by the Corporation), and (ii) if the Members other than the
Corporation do not hold more than one third (1/3) of the Common Units, the
Members holding a majority of the Common Units, the Partnership Representative
shall make on a timely basis, to the extent permissible under applicable law,
the election provided by Section 6226(a) of the Code (and, to the extent
available, any corresponding provision of state or local law) to treat a
“partnership adjustment” as an adjustment to be taken into account by each
Member in accordance with Section 6226(b) of the Code (or a corresponding
provision of state or local law, as applicable). If the election under Section
6226(a) of the Code (or a corresponding provision under state or local law, as
applicable) is made, the Partnership Representative will furnish to each Member
for the year under audit a statement reflecting such Member’s share of the
adjusted items as determined in the notice of final partnership adjustment, and
each such Member shall take such adjustment into account as required under
Section 6226(b) of the Code (or such state or local law, as applicable) and
shall be liable for any related tax, interest, penalty, addition to tax or
additional amounts. Each Member agrees to cooperate with the Company and to do
or refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings. The Partnership Representative shall
keep Members reasonably informed regarding any material income tax proceedings,
and the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any such tax
proceedings to the extent permitted by applicable law. Nothing herein shall
diminish, limit or restrict the rights of any Member under the Revised
Partnership Audit Provisions.



ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS; PUBCO OFFER

Section 10.01    Transfers by Members.  No holder of Units shall Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Sections 10.02 and 10.09 or (b) approved in writing by the Manager, in the case
of Transfers by any Member other than the Corporation, or (c) in the case of
Transfers by the Corporation or any successor to the Corporation in its capacity
as a Member, to any Person who succeeds to the Manager in accordance with
Section 6.04. Notwithstanding the foregoing, “Transfer” shall not include an
event that terminates the existence of a Member for income tax purposes
(including, without limitation, a change in entity classification of a Member
under Treasury Regulations Section 301.7701-3, a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or merger, severance, or allocation within a trust or among sub-trusts of a
trust that is a Member), but that does not terminate the existence of such
Member under applicable state Law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such trust that is a Member).

Section 10.02    Permitted Transfers.  The restrictions contained in
Section 10.01 shall not apply to any of the following (each, a “Permitted
Transfer” and each transferee, a “Permitted Transferee”): (i)(A) a Transfer
pursuant to a Redemption or Exchange in accordance with Article XI hereof or
(B) a Transfer by a Member to the Corporation or any of its Subsidiaries, (ii) a
Transfer by any Member to such Member’s spouse, any lineal ascendants or
descendants or trusts or other entities in which such Member or Member’s spouse,
lineal ascendants or descendants hold (and continue to hold while such trusts or
other entities hold Units) 50% or more of such entity’s beneficial interests,
(iii) a Transfer pursuant to the Laws of descent and distribution, (iv) a
Transfer to a partner, shareholder, member or Affiliated investment fund of such
Member (which may include special purpose investment vehicles wholly owned by
one or more Affiliated investment funds but shall not include portfolio
companies), (v) any Transfer as shall be necessary to effectuate the Blocker
Mergers and (vi) any Transfer as shall be necessary to effectuate the Pre-IPO
Exchanges; provided, however, that (x) the restrictions contained in this
Agreement will continue to apply to Units after any Permitted Transfer of such
Units, and (y) in the case of the foregoing clauses (ii), (iii), (iv),  (v) and
(vi), the Permitted Transferees of the Units so Transferred shall agree in
writing to be bound




--------------------------------------------------------------------------------




by the provisions of this Agreement and, except with respect to the Transfers
contemplated by the foregoing clauses (v) and (vi), the transferor will deliver
a written notice to the Company and the Members, which notice will disclose in
reasonable detail the identity of the proposed Permitted Transferee. In the case
of a Permitted Transfer of any Common Units by any Member that is authorized to
hold Class B Common Stock or Class C Common Stock, as the case may be, in
accordance with the Corporation’s certificate of incorporation to a Permitted
Transferee in accordance with this Section 10.02, such Member (or any subsequent
Permitted Transferee of such Member) shall be required to also transfer an equal
number of shares of Class B Common Stock or Class C Common Stock, as the case
may be, corresponding to the proportion of such Member’s (or subsequent
Permitted Transferee’s) Common Units that were transferred in the transaction to
such Permitted Transferee. All Permitted Transfers are subject to the additional
limitations set forth in Section 10.07(b).

Section 10.03    Restricted Units Legend.  The Units have not been registered
under the Securities Act and, therefore, in addition to the other restrictions
on Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED ON May 16, 2018, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF PLURALSIGHT HOLDINGS, LLC, AS MAY BE
AMENDED AND MODIFIED FROM TIME TO TIME, AND PLURALSIGHT HOLDINGS, LLC RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE
BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE
FURNISHED BY PLURALSIGHT HOLDINGS, LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST
AND WITHOUT CHARGE.”
The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

Section 10.04    Transfer.  Prior to Transferring any Units, the Transferring
holder of Units shall cause the prospective Permitted Transferee to be bound by
this Agreement and any other agreements executed by the holders of Units and
relating to such Units in the aggregate to which the transferor was a party
(collectively, the “Other Agreements”) by executing and delivering to the
Company counterparts of this Agreement and any applicable Other Agreements.

Section 10.05    Assignee’s Rights. 
(a)    The Transfer of a Company Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Company. Profits, Losses and
other Company items shall be allocated between the Transferor and the Assignee
according to Code Section 706, using any permissible method as determined in the
reasonable discretion of the Manager. Distributions made before the effective
date of such Transfer shall be paid to the Transferor, and Distributions made on
or after such date shall be paid to the Assignee.
(b)    Unless and until an Assignee becomes a Member pursuant to Article XII,
the Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the




--------------------------------------------------------------------------------




Transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

Section 10.06    Assignor’s Rights and Obligations.  Any Member who shall
Transfer any Company Interest in a manner in accordance with this Agreement
shall cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges, or, except as set forth in this
Section 10.06, duties, liabilities or obligations, of a Member with respect to
such Units or other interest (it being understood, however, that the applicable
provisions of Sections 6.08 and 7.04 shall continue to inure to such Person’s
benefit), except that unless and until the Assignee (if not already a Member) is
admitted as a Substituted Member in accordance with the provisions of
Article XII (the “Admission Date”), (i) such assigning Member shall retain all
of the duties, liabilities and obligations of a Member with respect to such
Units or other interest, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date. Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Company Interest that may exist on the
Admission Date or that is otherwise specified in the Delaware Act or for any
liability to the Company or any other Person for any materially false statement
made by such Member (in its capacity as such) or for any present or future
breaches of any representations, warranties or covenants by such Member (in its
capacity as such) contained herein or in the other agreements with the Company.

Section 10.07    Overriding Provisions. 
(a)    Any Transfer or attempted Transfer of any Units in violation of this
Agreement (including any prohibited indirect Transfers) shall, to the fullest
extent permitted by Law, be null and void ab initio, and the provisions of
Sections 10.05 and 10.06 shall not apply to any such Transfers. For the
avoidance of doubt, any Person to whom a Transfer is made or attempted in
violation of this Agreement shall not become a Member, shall not be entitled to
vote on any matters coming before the Members and shall not have any other
rights in or with respect to any rights of a Member of the Company. The approval
of any Transfer in any one or more instances shall not limit or waive the
requirement for such approval in any other or future instance. The Manager shall
promptly amend the Schedule of Members to reflect any Permitted Transfer
pursuant to this Article X.
(b)    Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:
(i)    result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;
(ii)    cause an assignment under the Investment Company Act;
(iii)    in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any Credit
Agreements which the Company or the Manager is a party; provided that (x) the
payee or creditor to whom the Company or the Manager owes such obligation is not
an Affiliate of the Company or the Manager and (y) such Credit Agreements,
individually or in the aggregate, has an aggregate principal amount of loans or
revolving commitments then outstanding that is equal to or greater than
$20,000,000.00;
(iv)    be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority of age under applicable Law (excluding trusts for
the benefit of minors);
(v)    cause the Company to be treated as a “publicly traded partnership” taxed
as a corporation pursuant to Section 7704 of the Code or successor provision of
the Code; or




--------------------------------------------------------------------------------




(vi)    to the extent the Company has one hundred (100) or fewer “partners,”
within the meaning of Treasury Regulations Section 1.7704-1(h)(1), cause the
number of partners to exceed one hundred (100), determined pursuant to the rules
of Treasury Regulations Section 1.7704-1(h)(3); or, if the number of partners
exceeds one hundred (100) prior to such transfer, materially increase the
possibility of the Company becoming a “publicly traded partnership” within the
meaning of Section 7704 of the Code (it being understood that a transfer by a
Member whose Percentage Interest prior to such transfer is 10% or greater that
increases such excess by 2 or fewer shall be deemed not to materially increase
such possibility).

Section 10.08    Spousal Consent.  In connection with the execution and delivery
of this Agreement, any Member who is a natural person will deliver to the
Company an executed consent from such Member’s spouse (if any) in the form of
Exhibit B-1 attached hereto or a Member’s spouse confirmation of separate
property in the form of Exhibit B-2 attached hereto. If, at any time subsequent
to the date of this Agreement such Member becomes legally married (whether in
the first instance or to a different spouse), such Member shall cause his or her
spouse to execute and deliver to the Company a consent in the form of Exhibit B
attached hereto. Such Member’s non-delivery to the Company of an executed
consent in the form of Exhibit B at any time shall constitute such Member’s
continuing representation and warranty that such Member is not legally married
as of such date.

Section 10.09    Tender Offers and Other Events with respect to the
Corporation. 
(a)    In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by the Corporation or is proposed to
the Corporation or its stockholders and approved by the Corporate Board or is
otherwise effected or to be effected with the consent or approval of the
Corporate Board, the Common Unitholders shall be permitted to participate in
such Pubco Offer by delivery of a Redemption Notice (which Redemption Notice
shall be effective immediately prior to the consummation of such Pubco Offer
(and, for the avoidance of doubt, shall be contingent upon such Pubco Offer and
not be effective if such Pubco Offer is not consummated)). In the case of a
Pubco Offer proposed by the Corporation, the Corporation will use its reasonable
best efforts expeditiously and in good faith to take all such actions and do all
such things as are necessary or desirable to enable and permit the Common
Unitholders to participate in such Pubco Offer to the same extent or on an
economically equivalent basis as the holders of shares of Class A Common Stock
without discrimination; provided, that without limiting the generality of this
sentence (and without limiting the ability of any Member holding Common Units to
consummate a Redemption at any time pursuant to the terms of this Agreement),
the Manager will use its reasonable best efforts expeditiously and in good faith
to ensure that such Common Unitholders may participate in such Pubco Offer
without being required to have their Common Units and shares of Class B Common
Stock or Class C Common Stock, as the case may be, redeemed (or, if so required,
to ensure that any such redemption shall be effective only upon, and shall be
conditional upon, the closing of the transactions contemplated by the Pubco
Offer). For the avoidance of doubt, in no event shall Common Unitholders be
entitled to receive in such Pubco Offer aggregate consideration for each Common
Unit that is greater than the consideration payable in respect of each share of
Class A Common Stock in connection with a Pubco Offer (it being understood that
payments under or in respect of the Tax Receivable Agreement shall not be
considered part of any such consideration).
(b)    The Corporation shall send written notice to the Company and the Common
Unitholders at least thirty (30) days prior to the closing of the transactions
contemplated by the Pubco Offer notifying them of their rights pursuant to this
Section 10.09, and setting forth (i) a copy of the written proposal or agreement
pursuant to which the Pubco Offer will be effected, (ii) the consideration
payable in connection therewith, (iii) the terms and conditions of transfer and
payment and (iv) the date and location of and procedures for selling Common
Units. In the event that the information set forth in such notice changes from
that set forth in the initial notice, a subsequent notice shall be delivered by
the Corporation no less than seven (7) days prior to the closing of the Pubco
Offer.

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS







--------------------------------------------------------------------------------




Section 11.01    Redemption Right of a Member. 
(a)    Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) its Common Units (excluding, for the
avoidance of doubt, any Common Units that are subject to vesting conditions or
rights of repurchase or risk of forfeiture, or are subject to Transfer
limitations pursuant to this Agreement or any other agreement) in whole or in
part (the “Redemption Right”) from time to time following the waiver or
expiration of any contractual lock-up period relating to the shares of the
Corporation that may be applicable to such Member. A Member desiring to exercise
its Redemption Right (each, a “Redeeming Member”) shall exercise such right by
giving written notice (the “Redemption Notice”) to the Company with a copy to
the Corporation, which Redemption Notice may be submitted on any Business Day
that is not during a Black-Out Period (if applicable to such Redeeming Member),
if (A) the applicable Redemption is in connection with a Permitted Redemption
Event or (B) the Company meets the requirements of the Private Placement Safe
Harbor (each of (A) and (B), an “Unrestricted Redemption”), or, in any case
other than an Unrestricted Redemption, during the Quarterly Exchange Notice
Period preceding the desired Redemption Date. The Redemption Notice shall
specify the number of Common Units (subject, in the case of a Redemption that is
not an Unrestricted Redemption, to the Minimum Exchange Requirement, it being
understood that a Member may specify in its Redemption Notice a number of Common
Units in excess of the Minimum Exchange Requirement) (the “Redeemed Units”) that
the Redeeming Member intends to have the Company redeem and either (X) with
respect to any Unrestricted Redemption, a date not less than three (3) Business
Days nor more than ten (10) Business Days after the delivery of such Redemption
Notice (unless, and to the extent, that the Manager in its sole discretion
agrees in writing to waive such time periods), or (Y) in any other case, the
Quarterly Exchange Date, which date in each case shall be the date on which the
exercise of the Redemption Right shall be completed (as applicable, the
“Redemption Date”); provided, that solely with respect to Unrestricted
Redemptions, the Company, the Corporation and the Redeeming Member may change
the number of Redeemed Units and/or the Redemption Date specified in such
Redemption Notice to another number and/or date by mutual agreement signed in
writing by each of them; provided, further, that the Company and the Corporation
shall not be required to comply with a Redemption Notice delivered in connection
with a Redemption that is not an Unrestricted Redemption if such Redemption
Notice does not comply with the Minimum Exchange Requirement (and such
Redemption Notice shall be deemed null and void ab initio and ineffective with
respect to the Redemption specified therein); provided, further, that any
Redemption that is an Unrestricted Redemption may be conditioned (including as
to timing) by the Redeeming Member (in the Redeeming Member’s sole discretion)
on (i) the Corporation and/or the Redeeming Member having entered into a valid
and binding agreement with a third party for the sale of shares of Class A
Common Stock that may be issued in connection with such proposed Redemption
(whether in a tender or exchange offer, private sale or otherwise) and such
agreement is subject to customary closing conditions for agreements of this kind
and the delivery of the Class A Common Stock by the Corporation or the Redeeming
Member, as applicable, to such third party, (ii) the closing of an announced
merger, consolidation or other transaction or event in which the shares of Class
A Common Stock that may be issued in connection with such proposed Redemption
would be exchanged or converted or become exchangeable or convertible into cash
or other securities or property and/or (iii) the closing of an underwritten
distribution of the shares of Class A Common Stock that may be issued in
connection with such proposed Redemption; provided, further, that if the
Corporation closes an underwritten distribution of the shares of Class A Common
Stock and the Members (other than, or in addition to, the Corporation) were
entitled to resell shares of Class A Common Stock in connection therewith (by
the exercise by such Members of the Redemption Right in connection with a Share
Settlement or otherwise) (a “Secondary Offering”), then, except as provided in
the following proviso, the immediately succeeding Quarterly Exchange Date shall
be automatically cancelled and of no force or effect (and no Member shall be
entitled to exercise its Redemption Right or deliver a Quarterly Exchange Date
Notice with respect to a Redemption that is not an Unrestricted Redemption in
respect of such Quarterly Exchange Date); provided, further, however, that the
next Quarterly Exchange Date in the Tax Year ending December 31, 2018 shall not
automatically be cancelled if there have been, in the aggregate, no more than
three Quarterly Exchange Dates and Secondary Offerings in such Tax Year;
provided, further that the Company may effect a Redemption if the Manager
determines (in its sole and absolute discretion), after consultation with its
legal counsel and tax advisors, that such Redemption, together with any other
Redemptions that have occurred or are expected to occur, would not be reasonably
likely to result in the Company being treated as a “publicly traded partnership”
within the meaning of Section 7704 of the Code. Notwithstanding anything to the
contrary in this Agreement or the Registration Rights Agreement, (a) for so long
as the Company does not meet the requirements of




--------------------------------------------------------------------------------




the Private Placement Safe Harbor, any such Secondary Offering (other than that
pursuant to which all Redemptions are Unrestricted Redemptions) shall only be
undertaken if, during the applicable Tax Year, the total number of Quarterly
Exchange Dates and prior Secondary Offerings (other than any pursuant to which
all Redemptions are Unrestricted Redemptions) on which Redemptions occur is
three (3) or fewer and (b) the Company and the Corporation shall not be deemed
to have failed to comply with their respective obligations under the
Registration Rights Agreement if a Secondary Offering cannot be undertaken due
to the restriction set forth in the preceding clause (a). Subject to
Section 11.03 and unless the Redeeming Member timely has delivered a Retraction
Notice as provided in Section 11.01(c) or Section 11.01(e) or has revoked or
delayed a Redemption as provided in Section 11.01(d), on the Redemption Date (to
be effective immediately prior to the close of business on the Redemption Date):
(i)    the Redeeming Member shall transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units to the Company, and (y) a number
of shares of Class B Common Stock or Class C Common Stock, as the case may be,
equal to the number of Redeemed Units to the Corporation to the extent
applicable;
(ii)    the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units; and
(iii)    the Corporation shall cancel for no consideration the shares of Class B
Common Stock or Class C Common Stock, as the case may be (and the Corporation
shall take all actions necessary to retire such shares transferred to the
Corporation and such shares shall not be re-issued by the Corporation) upon a
transfer of such shares of Class B Common Stock or Class C Common Stock, as the
case may be, that were Transferred pursuant to Section 11.01(a)(i)(y) above.
(b)    In exercising its Redemption Right, a Redeeming Member shall, to the
fullest extent permitted by applicable Law, be entitled to receive the Share
Settlement or the Cash Settlement; provided, that the Corporation shall have the
option as provided in Section 11.02 and subject to Section 11.01(f) to select
whether the redemption payment is made by means of a Share Settlement or a Cash
Settlement. Within three (3) Business Days of delivery of the Redemption Notice,
the Corporation shall give written notice (the “Contribution Notice”) to the
Company (with a copy to the Redeeming Member) of its intended settlement method;
provided, that if the Corporation does not timely deliver a Contribution Notice,
the Corporation shall be deemed to have elected the Share Settlement method
(subject to the limitations set forth above).
(c)    In the event the Corporation elects the Cash Settlement in connection
with a Redemption that is an Unrestricted Redemption, the Redeeming Member may
retract its Redemption Notice with respect to such Redemption by giving written
notice (the “Retraction Notice”) to the Company (with a copy to the Corporation)
within three (3) Business Days of delivery of the Contribution Notice. The
timely delivery of a Retraction Notice under this Section 11.01(c) shall
terminate all of the Redeeming Member’s, Company’s and the Corporation’s rights
and obligations under this Section 11.01 arising from the Redemption Notice.
(d)    In the event the Corporation elects a Share Settlement in connection with
a Redemption that is an Unrestricted Redemption, a Redeeming Member shall be
entitled to revoke its Redemption Notice by delivering a Retraction Notice to
the Company (with a copy to the Corporation) or delay the consummation of such
Redemption by giving written notice to the Company (with a copy to the
Corporation), in either case, within three (3) Business Days of delivery of the
Contribution Notice (or, if the Corporation does not timely deliver a
Contribution Notice, within three (3) Business Days after the delivery period
therefor shall have lapsed), if any of the following conditions exists:
(i)    any registration statement pursuant to which the resale of the Class A
Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the




--------------------------------------------------------------------------------




Redemption shall have ceased to be effective pursuant to any action or inaction
by the SEC or no such resale registration statement has yet become effective;
(ii)    the Corporation shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption;
(iii)    the Corporation shall have exercised its right to defer, delay or
suspend the filing or effectiveness of a registration statement and such
deferral, delay or suspension shall affect the ability of such Redeeming Member
to have its Class A Common Stock registered at or immediately following the
consummation of the Redemption;
(iv)    the Corporation shall have disclosed in good faith to such Redeeming
Member any material non-public information concerning the Corporation, the
receipt of which results in such Redeeming Member being prohibited or restricted
from selling Class A Common Stock at or immediately following the Redemption
without disclosure of such information (and the Corporation does not permit
disclosure);
(v)    any stop order relating to the registration statement pursuant to which
the Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;
(vi)    there shall have occurred a material disruption in the securities
markets generally or in the market or markets in which the Class A Common Stock
is then traded;
(vii)    there shall be in effect an injunction, a restraining order or a decree
of any nature of any Governmental Entity that restrains or prohibits the
Redemption;
(viii)    the Corporation shall have failed to comply in all material respects
with its obligations under the Registration Rights Agreement, and such failure
shall have affected the ability of such Redeeming Member to consummate the
resale of Class A Common Stock to be received upon such redemption pursuant to
an effective registration statement; or
(ix)    the Redemption Date would occur three (3) Business Days or less prior
to, or during, a Black-Out Period;
If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth (5th) Business
Day following the date on which the conditions giving rise to such delay cease
to exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).
(e)    Subject to the last two sentences of this Section 11.01(e), if, in the
case of a Redemption that is not an Unrestricted Redemption, the Common Unit
Redemption Price on a date (determined treating such date as Redemption Date)
decreases by more than 10% following the delivery of a Redemption Notice by a
Redeeming Member, such Redeeming Member may revoke its Redemption Notice by
delivering a Retraction Notice to the Company (with a copy to the Corporation)
no later than three (3) Business Days prior to the Redemption Date. The timely
delivery of a Retraction Notice under this Section 11.01(e) shall terminate all
of the Redeeming Member’s, Company’s and the Corporation’s rights and
obligations under this Section 11.01 arising from the Redemption Notice. A
Redeeming Member may only revoke a Redemption under this Section 11.01(e) once
in every twelve (12)-month period (and any additional Retraction Notice
delivered by a Redeeming Member within such twelve-month period shall be deemed
null and void ab initio and ineffective with respect to the revocation of the
Redemption specified therein). A Redeeming Member who revokes a Redemption under
this Section 11.01(e) may not participate in the Redemption to occur on the next
Quarterly Exchange Date immediately following the Quarterly Exchange Date with
respect to which the Retraction Notice pertains.




--------------------------------------------------------------------------------




(f)    The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 11.01(b)
(whether through a Share Settlement or Cash Settlement) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
however, that if a Redeeming Member causes the Company to redeem Redeemed Units
and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeeming Member shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date; provided, further, however,
that a Redeeming Member shall be entitled to receive any and all Tax
Distributions that such Redeeming Member otherwise would have received in
respect of income allocated to such Member for the portion of any Fiscal Year
irrespective of whether such Tax Distribution(s) are declared or made after the
Redemption Date.
(g)    In the case of a Share Settlement, in the event of a reclassification or
other similar transaction as a result of which the shares of Class A Common
Stock are converted into another security, then in exercising its Redemption
Right a Redeeming Member shall be entitled to receive the amount of such
security that the Redeeming Member would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date of such reclassification or other similar transaction.

Section 11.02    Election and Contribution of the Corporation.  In connection
with the exercise of a Redeeming Member’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 11.01(b). The Corporation, at its option, subject to the succeeding
sentence and to the limitations set forth in Section 11.01(b), shall determine
whether to contribute, pursuant to Section 11.01(b), the Share Settlement or the
Cash Settlement. The Corporation’s election to contribute pursuant to the Cash
Settlement shall be made by a majority of the Corporate Board, excluding Mr.
Aaron Skonnard. Unless the Redeeming Member has timely delivered a Retraction
Notice as provided in Section 11.01(c), (d) or (e), or has delayed a Redemption
as provided in Section 11.01(d), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) in the event of a Share Settlement, the Company shall issue to the
Corporation a number of Common Units equal to the number of Redeemed Units
surrendered by the Redeeming Member. Notwithstanding any other provisions of
this Agreement to the contrary, in the event that the Corporation elects a Cash
Settlement, the Corporation shall only be obligated to contribute to the Company
an amount in respect of such Cash Settlement equal to the net proceeds (after
deduction of any Discounts) from the sale by the Corporation of a number of
shares of Class A Common Stock equal to the number of Redeemed Units to be
redeemed with such Cash Settlement, which in no event shall exceed the amount
paid by the Company to the Redeeming Member as Cash Settlement; provided, that
(i) the Discount shall be an expense of the Company as described in Section 6.06
and (ii) for the avoidance of doubt, if the Cash Settlement to which the
Redeeming Member is entitled exceeds the amount that is contributed to the
Company by the Corporation, the Company shall still be required to pay the
Redeeming Member the full amount of the Cash Settlement. The timely delivery of
a Retraction Notice shall terminate all of the Company’s and the Corporation’s
rights and obligations under this Section 11.02 arising from the Redemption
Notice.

Section 11.03    Exchange Right of the Corporation. 
(a)    Notwithstanding anything to the contrary in this Article XI (save for the
limitations set forth in Section 11.01(b) regarding the option to select the
Share Settlement or the Cash Settlement, and without limitation to the rights of
the Members under Section 11.01, including the right to revoke a Redemption
Notice), the Corporation may, in its sole and absolute discretion (subject to
the limitations set forth on such discretion in Section 11.01(b)), elect to
effect on the Redemption Date the exchange of Redeemed Units for the Share
Settlement or Cash Settlement, as the case may be, through a direct exchange of
such Redeemed Units and such consideration between the Redeeming Member and the
Corporation (a “Direct Exchange”). Upon such Direct Exchange pursuant to this
Section 11.03(b), the Corporation shall acquire the Redeemed Units and shall be
treated for all purposes of this Agreement as the owner of such Units.




--------------------------------------------------------------------------------




(b)    The Corporation may, at any time prior to a Redemption Date, deliver
written notice (an “Exchange Election Notice”) to the Company and the Redeeming
Member setting forth its election to exercise its right to consummate a Direct
Exchange; provided, that such election is subject to the limitations set forth
in Section 11.01(b) and does not prejudice the ability of the parties to
consummate a Redemption or Direct Exchange on the Redemption Date. An Exchange
Election Notice may be revoked by the Corporation at any time; provided, that
any such revocation does not prejudice the ability of the parties to consummate
a Redemption or Direct Exchange on the Redemption Date. The right to consummate
a Direct Exchange in all events shall be exercisable for all the Redeemed Units
that would have otherwise been subject to a Redemption.
(c)    Except as otherwise provided by this Section 11.03, a Direct Exchange
shall be consummated pursuant to the same timeframe as the relevant Redemption
would have been consummated if the Corporation had not delivered an Exchange
Election Notice and as follows:
(i)    the Redeeming Member shall transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units, and (y) a number of shares of
Class B Common Stock or Class C Common Stock, as the case may be, equal to the
number of Redeemed Units, to the extent applicable, in each case, to the
Corporation;
(ii)    the Corporation shall (x) pay to the Redeeming Member the consideration
to which the Redeeming Member is entitled under Section 11.01(b), and (y) cancel
for no consideration the shares of Class B Common Stock or Class C Common Stock,
as the case may be, (and the Corporation shall take all actions necessary to
retire such shares transferred to the Corporation and such shares shall not be
re-issued by the Corporation) upon a transfer of such shares of Class B Common
Stock or Class C Common Stock, as the case may be, that were Transferred
pursuant to Section 11.03(c)(i)(y) above; and
(iii)    the Company shall (x) register the Corporation as the owner of the
Redeemed Units and (y) if the Units are certificated, issue to the Redeeming
Member a certificate for a number of Common Units equal to the difference (if
any) between the number of Common Units evidenced by the certificate surrendered
by the Redeeming Member pursuant to Section 11.03(c)(i)(x) and the Redeemed
Units, and issue to the Corporation a certificate for the number of Redeemed
Units.

Section 11.04    Reservation of shares of Class A Common Stock; Listing;
Certificate of the Corporation.  At all times the Corporation shall reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon a Redemption or Direct Exchange, such number of
shares of Class A Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement. The
Corporation shall deliver Class A Common Stock that has been registered under
the Securities Act with respect to any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares. The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock required to be delivered upon any such Redemption or Direct
Exchange prior to such delivery upon each national securities exchange upon
which the outstanding shares of Class A Common Stock are listed at the time of
such Redemption or Direct Exchange (it being understood that any such shares may
be subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Class A Common Stock issued upon a Redemption or
Direct Exchange will, upon issuance, be validly issued, fully paid and
non-assessable. The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

Section 11.05    Effect of Exercise of Redemption or Exchange Right.  This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company). No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.




--------------------------------------------------------------------------------





Section 11.06    Tax Treatment.  Unless otherwise required by applicable Law,
the parties hereto acknowledge and agree a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeeming Member for U.S. federal and applicable state and local income
tax purposes.

ARTICLE XII.
ADMISSION OF MEMBERS

Section 12.01    Substituted Members.  Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Company Interest
hereunder, the Permitted Transferee shall be admitted as a Substituted Member on
the effective date of such Transfer, which effective date shall not be earlier
than the date of compliance with the conditions to such Transfer, and such
admission shall be shown on the books and records of the Company, including the
Schedule of Members.

Section 12.02    Additional Members.  Subject to the provisions of Article X
hereof, any Person that is not a Member as of the Effective Time may be admitted
to the Company as an additional Member (any such Person, an “Additional Member”)
only upon furnishing to the Manager (a) duly executed Joinder and counterparts
to any applicable Other Agreements and (b) such other documents or instruments
as may be reasonably necessary or appropriate to effect such Person’s admission
as a Member (including entering into such documents as may reasonably be
requested by the Manager). Such admission shall become effective on the date on
which the Manager determines in its sole discretion that such conditions have
been satisfied and when any such admission is shown on the books and records of
the Company, including the Schedule of Members.

ARTICLE XIII.
RESIGNATION; TERMINATION OF RIGHTS

Section 13.01    Resignation of Members.  Except in the event of Transfers
pursuant to Section 10.06, no Member shall have the power or right to resign as
a Member from the Company prior to the dissolution and winding up of the Company
pursuant to Article XIV. Any Member, however, that attempts to resign as a
Member from the Company without the prior written consent of the Manager upon or
following the dissolution and winding up of the Company pursuant to Article XIV,
but prior to such Member receiving the full amount of Distributions from the
Company to which such Member is entitled pursuant to Article XIV, shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
resignation of such Member. Upon a Transfer of all of a Member’s Units in a
Transfer permitted by this Agreement, subject to the provisions of
Section 10.06, such Member shall cease to be a Member.

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

Section 14.01    Dissolution.  The Company shall not be dissolved by the
admission of Additional Members or Substituted Members or the attempted removal,
dissolution, bankruptcy or resignation of a Member. The Company shall dissolve,
and its affairs shall be wound up, upon:
(a)    the decision of the Manager together with holders of a majority of the
Common Units entitled to vote then outstanding to dissolve the Company
(excluding for purposes of such calculation the Corporation and all Common Units
held directly or indirectly by the Corporation);
(b)    such time that there are no members of the Company, unless the Company is
continued in accordance with the Delaware Act; or




--------------------------------------------------------------------------------




(c)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.
Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not in and of itself
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.

Section 14.02    Winding up and Termination.  Subject to Section 14.05, on
dissolution of the Company, the Manager shall act as liquidating trustee or may
appoint one or more Persons as liquidating trustee (each such Person, a
“liquidator”). The liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the
Delaware Act. The costs of liquidation shall be borne as a Company expense.
Until final distribution, the liquidators shall continue to operate the Company
properties with all of the power and authority of the Manager. The steps to be
accomplished by the liquidators are as follows:
(a)    as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;
(b)    the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash fund for contingent, conditional
and unmatured liabilities in such amount and for such term as the liquidators
may reasonably determine) all of the debts, liabilities and obligations of the
Company; and
(c)    all remaining assets of the Company shall be distributed to the Members
in accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation).
The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.02 and Section 14.03 below constitutes a complete
return to the Members of their Capital Contributions, a complete distribution to
the Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.

Section 14.03    Deferment; Distribution in Kind.  Notwithstanding the
provisions of Section 14.02, but subject to the order of priorities set forth
therein, if upon dissolution of the Company the liquidators determine that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss (or would otherwise not be beneficial) to the Members,
the liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Company liabilities
(other than loans to the Company by Members) and reserves. Subject to the order
of priorities set forth in Section 14.02, the liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining Company assets in-kind in accordance with the
provisions of Section 14.02(c), (b) as tenants in common and in accordance with
the provisions of Section 14.02(c), undivided interests in all or any portion of
such Company assets or (c) a combination of the foregoing. Any such
Distributions in kind shall be subject to (y) such conditions relating to the
disposition and management of such assets as the liquidators deem reasonable and
equitable and (z) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time. Any
Company assets distributed in kind will first be written up or down to their
Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V. The liquidators shall determine the Fair
Market Value of any property distributed in accordance with the valuation
procedures set forth in Article XV.

Section 14.04    Cancellation of Certificate.  On completion of the winding up
of the Company as provided herein, the Manager (or such other Person or Persons
as the Delaware Act may require or permit) shall file a certificate of
cancellation of the Certificate with the Secretary of State of Delaware, cancel
any other filings made pursuant to this Agreement that are or should be canceled
and take such other actions as may be necessary to




--------------------------------------------------------------------------------




terminate the Company. The Company shall continue in existence for all purposes
of this Agreement until it is terminated pursuant to this Section 14.04.

Section 14.05    Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order
to minimize any losses otherwise attendant upon such winding up.

Section 14.06    Return of Capital.  The liquidators shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).

ARTICLE XV.
VALUATION

Section 15.01    Determination.  “Fair Market Value” of a specific Company asset
will mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its (or, if applicable, the liquidators) good faith judgment using all factors,
information and data it (or, if applicable, the liquidators) deems to be
pertinent.

Section 15.02    Dispute Resolution.  If any Member or Members dispute the
accuracy of any determination of Fair Market Value in accordance with
Section 15.01, and the Manager and such Member(s) are unable to agree on the
determination of the Fair Market Value of any asset of the Company, the Manager
and such Member(s) shall each select a nationally recognized investment banking
firm experienced in valuing securities of closely-held companies such as the
Company in the Company’s industry (the “Appraisers”), who shall each determine
the Fair Market Value of the asset or the Company (as applicable) in accordance
with the provisions of Section 15.01. The Appraisers shall be instructed to give
written notice of their determination of the Fair Market Value of the asset or
the Company (as applicable) within thirty (30) days of their appointment as
Appraisers. If Fair Market Value as determined by an Appraiser is higher than
Fair Market Value as determined by the other Appraiser by 10% or more, and the
Manager and such Member (s) do not otherwise agree on a Fair Market Value, the
original Appraisers shall designate a third Appraiser meeting the same criteria
used to select the original two. If Fair Market Value as determined by an
Appraiser is within 10% of the Fair Market Value as determined by the other
Appraiser (but not identical), and the Manager and such Member(s) do not
otherwise agree on a Fair Market Value, the Manager shall select the Fair Market
Value of one of the Appraisers. The fees and expenses of the Appraisers shall be
borne by the Company.

ARTICLE XVI.
GENERAL PROVISIONS

Section 16.01    Power of Attorney. 
(a)    Each Member who is a natural person hereby constitutes and appoints the
Manager (or the liquidator, if applicable) with full power of substitution, as
his or her true and lawful agent and attorney-in-fact, with full power and
authority in his or her name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own




--------------------------------------------------------------------------------




property; (B) all instruments which the Manager deems appropriate or necessary
to reflect any amendment, change, modification or restatement of this Agreement
in accordance with its terms; (C) all conveyances and other instruments or
documents which the Manager deems appropriate or necessary to reflect the
dissolution and winding up of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; and (D) all instruments
relating to the admission, substitution or withdrawal of any Member pursuant to
Article XII or XIII; and
(ii)    sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.
(b)    The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the transfer of all or
any portion of his or her Company Interest and shall extend to such Member’s
heirs, successors, assigns and personal representatives.

Section 16.02    Confidentiality. 
(a)    Each of the Members agrees to hold the Company’s Confidential Information
in confidence and may not disclose such information except as otherwise
authorized separately in writing by the Manager. “Confidential Information” as
used herein includes all information concerning the Company or its Subsidiaries
in the possession of or furnished to any Member, including but not limited to,
ideas, financial product structuring, business strategies, innovations and
materials, all aspects of the Company’s business plan, proposed operation and
products, corporate structure, financial and organizational information,
analyses, proposed partners, software code and system and product designs,
employees and their identities, equity ownership, the methods and means by which
the Company plans to conduct its business, all trade secrets, trademarks,
tradenames and all intellectual property associated with the Company’s business.
With respect to each Member, Confidential Information does not include
information or material that: (a) is rightfully in the possession of such Member
at the time of disclosure by the Company; (b) before or after it has been
disclosed to such Member by the Company, becomes part of public knowledge, not
as a result of any action or inaction of such Member in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer, Chief Financial Officer or Senior Vice President, General
Counsel and Secretary of the Company or of the Corporation, or any other officer
designated by the Manager; (d) is disclosed to such Member or their
representatives by a third party not, to the knowledge of such Member in
violation of any obligation of confidentiality owed to the Company with respect
to such information; or (e) is or becomes independently developed by such Member
or their respective representatives without use or reference to the Confidential
Information.
(b)    Each of the Members may disclose Confidential Information to its
Subsidiaries, Affiliates, partners, directors, officers, managers, employees,
counsel, advisers, consultants, outside contractors and other agents, on the
condition that such Persons keep the Confidential Information confidential to
the same extent as such disclosing party is required to keep the Confidential
Information confidential, solely to the extent it is reasonably necessary or
appropriate to fulfill its obligations or to exercise its rights under this
Agreement; provided, that the disclosing party shall remain liable with respect
to any breach of this Section 16.02 by any such Subsidiaries, Affiliates,
partners, directors, officers, managers, employees, counsel, advisers,
consultants, outside contractors and other agents.
(c)    Notwithstanding Section 16.02(a) or Section 16.02(b), each of the Members
may disclose Confidential Information (i) to the extent that such party is
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any of the Confidential Information, (ii) for purposes of reporting to
its stockholders and direct and indirect equity holders the performance of the
Company and its Subsidiaries and for purposes of including applicable
information in its financial statements to the extent required by applicable Law
or applicable accounting standards; (iii) to any bona fide prospective purchaser
of the equity or assets of a Member, or the Common Units held by such Member, or
a




--------------------------------------------------------------------------------




prospective merger partner of such Member (provided, that (i) such Persons will
be informed by such Member of the confidential nature of such information and
shall agree in writing to keep such information confidential in accordance with
the contents of this Agreement and (ii) each Member will be liable for any
breaches of this Section 16.02 by any such Persons), or (iv) to the extent
required to be disclosed by applicable Law. Notwithstanding any of the
foregoing, nothing in this Section 16.02 will restrict in any manner the ability
of the Corporation to comply with its disclosure obligations under Law, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

Section 16.03    Amendments.  This Agreement may be amended or modified upon the
consent of the Manager and, if the Corporation is not the sole Member of the
Company, a majority of the Common Units entitled to vote then outstanding
(excluding for purposes of such all Common Units held directly or indirectly by
the Corporation). Notwithstanding the foregoing, no amendment or modification:
(a)    to this Section 16.03 may be made without the prior written consent of
the Manager and each of the Members;
(b)    to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter;
(c)    to any of the terms and conditions of Article VI (and related definitions
as used directly or indirectly therein) may be made without the prior written
consent of the Manager; and
(d)    to any of the terms and conditions of this Agreement which would
(A) reduce the amounts distributable to a Member pursuant to Articles IV and XIV
in a manner that is not pro rata with respect to all Members, (B) increase the
liabilities of such Member hereunder, (C) otherwise materially and adversely
affect a holder of Units in a manner materially different than any other holder
of Units of the same class or series (other than amendments, modifications and
waivers necessary to implement the provisions of Article XII) or (D) materially
and adversely affect the rights of any Member under Article XI, shall be
effective against such affected Member or holder of Units, as the case may be,
without the prior written consent of such Member or holder of Units, as the case
may be.
Notwithstanding any of the foregoing, the Manager may make any amendment (i) of
an administrative nature that is necessary in order to implement or effectuate
the substantive provisions hereof (including, without limitation, the last
proviso of the third to last sentence of Section 11.01(a)), without the consent
of any other Member; provided, that any such amendment does not adversely change
the rights of the Members hereunder in any respect, or (ii) to reflect any
changes to the Class A Common Stock.

Section 16.04    Title to Company Assets.  Company assets shall be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof. The
Company shall hold title to all of its property in the name of the Company and
not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

Section 16.05    Addresses and Notices.  Any notice, request, demand or
instruction specified or permitted by this Agreement will be in writing and will
be either personally delivered, or received by certified mail, return receipt
requested, or sent by reputable overnight courier service (charges prepaid) to
the Company or by electronic mail at the address set forth below and to any
other recipient and to any Member at such address as indicated by the Company’s
records, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder when delivered personally or
sent by telecopier (provided confirmation of transmission is received), three
(3) days after deposit in the U.S. mail and one (1) day after deposit with a
reputable overnight courier service or if sent by electronic mail,




--------------------------------------------------------------------------------




upon confirmed receipt. Whenever any notice is required to be given by Law or
this Agreement, a written waiver thereof signed by the Person entitled to such
notice, whether before or after the time stated at which such notice is required
to be given, shall be deemed equivalent to the giving of such notice.
To the Company:
Pluralsight Holdings, LLC
182 North Union Avenue
Farmington, Utah 84025
Attn:
Aaron Skonnard and Matthew Forkner



with a copy (which copy shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, California 94304-1050
Attn:
Rezwan Pavri, Esq.

Facsimile: (650) 493-6811



Section 16.06    Binding Effect; Intended Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

Section 16.07    Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

Section 16.08    Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 16.09    Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 16.10    Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Any suit, dispute, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement shall
be heard in the state or federal courts of the State of Delaware, and the
parties hereby consent to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON
ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF
ANY SUCH COURT (INCLUDING BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF
MAILING RECEIPT) AND SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED
UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE. WITHOUT LIMITING THE
FOREGOING, TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES AGREE THAT
SERVICE OF PROCESS UPON SUCH PARTY AT THE ADDRESS REFERRED TO IN SECTION 16.05
(INCLUDING BY PREPAID CERTIFIED MAIL WITH A




--------------------------------------------------------------------------------




VALIDATED PROOF OF MAILING RECEIPT), TOGETHER WITH WRITTEN NOTICE OF SUCH
SERVICE TO SUCH PARTY, SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS UPON SUCH
PARTY.

Section 16.11    Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 16.12    Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

Section 16.13    Delivery by Electronic Transmission.  This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

Section 16.14    Right of Offset.  Whenever the Company is to pay any sum (other
than pursuant to Article IV) to any Member, any amounts that such Member owes to
the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment. For the avoidance of doubt, the distribution of
Units to the Corporation shall not be subject to this Section 16.14.

Section 16.15    Entire Agreement.  This Agreement, those documents expressly
referred to herein (including the Registration Rights Agreement and the Tax
Receivable Agreement), any indemnity agreements entered into in connection with
the Current LLC Agreement with any member of the board of directors at that time
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. For the
avoidance of doubt, the Current LLC Agreement is superseded by this Agreement as
of the Effective Time and shall be of no further force and effect thereafter.

Section 16.16    Remedies.  Each Member shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any Law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by Law.

Section 16.17    Descriptive Headings; Interpretation.  The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument




--------------------------------------------------------------------------------




that requires the consent of any Person pursuant to the terms of this Agreement
or any other agreement will be given effect hereunder unless such Person has
consented in writing to such amendment or modification. Wherever required by the
context, references to a Fiscal Year shall refer to a portion thereof. The use
of the words “or,” “either” and “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

Section 16.18    Approval of Agreement. By signing below, each of the
signatories to this Agreement (a) approves and authorizes this Agreement and
agrees that the Current LLC Agreement is, and shall be deemed, amended and
restated to read in its entirety as set forth in this Agreement, (b) approves,
authorizes and consents to the issuance of (i) Class A Common Stock by the
Corporation in the IPO, (ii) Class B Common Stock and Class C Common Stock by
the Corporation to the Company and the Distribution thereof by the Company
pursuant to this Agreement and (iii) Common Units to the Corporation pursuant to
the Reorganization Agreement and (c) waives any preemptive rights arising under
Section 8.2 of the Current LLC Agreement with respect to the issuance of any of
the foregoing.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ACADIA FAMILY TRUST        
By:    /s/ Brett Barlow    
Name:    Brett Barlow    
Title:    Trustee    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ACADIA FAMILY TRUST        
By:    /s/ Mariah Barlow    
Name:    Mariah Barlow    
Title:    Trustee    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Anita Grantham        
By:    /s/ Anita Grantham    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


JAMES BARTLEY GRANTHAM & ANITA MARIE GRANTHEM JOINT REVOCABLE LIVING
TRUST        
By:    /s/ James Bartley Grantham    
Name:    James Bartley Grantham    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


DAVID L BALTER 2015 TRUST        
By:    /s/ Dave Balter    
Name:    Dave Balter    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Brandon Warburton        
By:    /s/ Brandon Warburton    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


David Adsit        
By:    /s/ David Adsit    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Stan Hansen        
By:    /s/ Stan Hansen    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Benson Metcalf        
By:    /s/ Benson Metcalf    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ONSTARTUPS LLC        
By:    /s/ Dharmesh Shah    
Name:    Dharmesh Shah    
Title:    Managing Member    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Jody Bailey        
By:    /s/ Jody Bailey    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Aaron Patterson        
By:    /s/ Aaron Patterson    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Chad Sollis        
By:    /s/ Chad Sollis    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Amber Van Horn        
By:    /s/ Amber Van Horn    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Leslie Pfrang        
By:    /s/ Leslie Pfrang    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Ed Roman        
By:    /s/ Ed Roman    
    






[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


IVP CIF II (PS SPLITTER), LP        
By:    /s/ Blair Flicker    
Name:    Blair Flicker    
Title:    Authorized Signatory    


    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Shikhar Ghosh        
By:    /s/ Shikhar Ghosh    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


SKONNARD CONSULTING, INC        
By:    /s/ Aaron Skonnard    
Name:    Aaron Skonnard    
Title:    Chief Executive Officer    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


SKONNARD FAMILY GRAT 2018        
By:    /s/ Aaron Skonnard    
Name:    Aaron Skonnard    
Title:    Trustee    


    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


SKONNARD FAMILY GRAT 2021        
By:    /s/ Aaron Skonnard    
Name:    Aaron Skonnard    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


AARON & MONICA SKONNARD RECOVABLE TRUST        
By:    /s/ Aaron Skonnard    
Name:    Aaron Skonnard    
Title:    Trustee    


By:    /s/ Monica Skonnard    
Name:    Monica Skonnard    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Aaron Skonnard        
By:    /s/ Aaron Skonnard    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Arne Duncan        
By:    /s/ Arne Duncan    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Brad Rencher        
By:    /s/ Brad Rencher    






[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


CENTERPRINE LLC        
By:    /s/ Brad Rencher    
Name:    Brad Rencher    
Title:    Manager    


    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Nathan S. Burt        
By:    /s/ Nathan S. Burt    
    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Gary Crittenden        
By:    /s/ Gary Crittenden    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


BEAR MOUNTAIN RANCH ASSET MANAGEMENT, LLC        
By:    /s/ Gary Crittenden    
Name:    Gary Crittenden    
Title:    Managing Member    
    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Budge Family Trust        
By:    /s/ James Budge    
Name:    James Budge    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


James Budge        
By:    /s/ James Budge    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Timothy I. Maudlin        
By:    /s/ Timothy I. Maudlin    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


JANICE K. MAUDLIN REVOCABLE TRUST        
By:    /s/ Timothy I. Maudlin     
Name:    Timothy I. Maudlin    
Title:    Trustee    


By:    /s/ Janice K. Maudlin    
Name:    Janice K. Maudlin    
Title:    Trustee    





[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


TIMOTHY I. MAUDLIN REVOCABLE TRUST        
By:    /s/ Timothy I. Maudlin     
Name:    Timothy I. Maudlin    
Title:    Trustee    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


KAREN A. TERRELL LIVING TRUST        
By:    /s/ Karenann Terrell    
Name:    Karenann Terrell    
Title:    Chief Technology and Digital Officer GSK    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Karenann Terrell        
By:    /s/ Karenann Terrell    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Michael Featherstone        
By:    /s/ Michael Featherstone    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ISP MAIN FUND PS LLC        
By:    /s/ Kevin Foster    
Name:    Kevin Foster    
Title:    Authorized Signatory    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ICONIQ STRATEGIC PARTNERS CO-INVEST, L.P (SERIES PS)
By:    ICONIQ Strategic Partners GP, L.P., its General Partner
By:
ICONIQ Strategic Partners TT GP, Ltd., its General Partner

By:    /s/ Kevin Foster    
Name:    Kevin Foster    
Title:    Authorized Signatory    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Mark Hansen        
By:    /s/ Mark Hansen    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


THE ROSS IRREVOCABLE TRUST        
By:    /s/ Jeffrey Ross    
Name:    Jeffrey Ross    
Title:    Investment Trustee    


By:    /s/ Taryn Ross    
Name:    Tarynn Ross    
Title:    Investment Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


AREO VENTURES, LLC        
By:    /s/ Scott Dorsey    
Name:    Scott Dorsey    
Title:    Manager    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Scott Dorsey        
By:    /s/ Scott Dorsey    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


James M. Cooper        
By:    /s/ James M. Cooper    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


THE WOODWARD IRRECOVABLE TRUST        
By:    /s/ Bruce G. Woodward    
Name:    Bruce G. Woodward    
Title:    Trustee    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Steven R. Woolley    
By:    /s/ Steven R. Woolley    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Nate Walkingshaw    
By:    /s/ Nate Walkingshaw    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


TRUE NORD TRUST
By:    /s/ Stephen M. Sargent    
Name:    Stephen M. Sargent    
Title:    Trustee    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Joe DiBartolomeo    
By:    /s/ Joe DiBartolomeo    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Peter Lehrman    
By:    /s/ Peter Lehrman    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


ONION CONSULTING, INC.
By:    /s/ Frederick Onion    
Name:    Frederick Onion    
Title:    President    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Heather Zynczak
By:    /s/ Heather Zynczak    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Shane Johnson
By:    /s/ Shane Johnson    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Brandon Peay
By:    /s/ Brandon Peay    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


Adam Patch
By:    /s/ Adam Patch    


[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.


FREDERICK A. ONION REVOCABLE TRUST
By:    /s/ Frederick Onion    
Name:    Frederick Onion    
Title:    Trustee    




[Signature Page to 4th Amended and Restated LLCA]



--------------------------------------------------------------------------------





Exhibit A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of __________, 20__ (this “Joinder”), is
delivered pursuant to that certain Fourth Amended and Restated Limited Liability
Company Agreement, dated as of [•], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “LLC
Agreement”) by and among Pluralsight Holdings, LLC, a Delaware limited liability
company (the “Company”), Pluralsight, Inc., a Delaware corporation and the
manager of the Company (“Holdings”), and each of the Members from time to time
party thereto. Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the LLC Agreement.
1.Joinder to the LLC Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to Holdings, the undersigned hereby is and
hereafter will be a Member under the LLC Agreement and a party thereto, with all
the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.
2.    Incorporation by Reference. All terms and conditions of the LLC Agreement
are hereby incorporated by reference in this Joinder as if set forth herein in
full.
3.    Address. All notices under the LLC Agreement to the undersigned shall be
directed to:
[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.
[NAME OF NEW MEMBER]
By:        
Name:
Title:


A-1



--------------------------------------------------------------------------------




Acknowledged and agreed
as of the date first set forth above:
PLURALSIGHT HOLDINGS, LLC
By: PLURALSIGHT, INC., its Manager
By:        
Name:
Title:






A-2



--------------------------------------------------------------------------------





Exhibit B‑1
FORM OF AGREEMENT AND CONSENT OF SPOUSE
The undersigned spouse of _____________ (the “Member”), a party to that certain
Fourth Amended and Restated Limited Liability Company Agreement, dated as of
[•], 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”) of Pluralsight Holdings, LLC, a
Delaware limited liability company (the “Company”), by and among Pluralsight,
Inc., a Delaware corporation and the manager of the Company (“Holdings”), and
each of the Members from time to time party thereto (capitalized terms used but
not otherwise defined herein have the respective meanings set forth in the
Agreement), acknowledges on her own behalf that:
I have read the Agreement and understand its contents. I acknowledge and
understand that under the Agreement, any interest I may have, community property
or otherwise, in the Units owned by the Member is subject to the terms of the
Agreement which include certain restrictions on transfer.
I hereby consent to and approve the Agreement. I agree that said Units and any
interest I may have, community property or otherwise, in such Units are subject
to the provisions of the Agreement and that I will take no action at any time to
hinder operation of the Agreement on said Units or any interest I may have,
community property or otherwise, in said Units.
I hereby acknowledge that the meaning and legal consequences of the Agreement
have been explained fully to me and are understood by me, and that I am signing
this Agreement and consent without any duress and of free will.
Dated:     
[NAME OF SPOUSE]
By:        
Name:




B-1

--------------------------------------------------------------------------------





Exhibit B‑2
FORM OF SPOUSE’S CONFIRMATION OF SEPARATE PROPERTY
The undersigned spouse of ____________ (the “Member”), a party to that certain
Fourth Amended and Restated Limited Liability Company Agreement, dated as of
[•], 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”) of Pluralsight Holdings, LLC, a
Delaware limited liability company (the “Company”), by and among Pluralsight,
Inc., a Delaware corporation and the manager of the Company (“Holdings”), and
each of the Members from time to time party thereto (capitalized terms used but
not otherwise defined herein have the respective meanings set forth in the
Agreement), acknowledges and confirms on his or her own behalf that the Units
owned by said Member are the sole and separate property of said Member, and I
hereby disclaim any interest in same.
I hereby acknowledge that the meaning and legal consequences of this Member’s
spouse’s confirmation of separate property have been fully explained to me and
are understood by me, and that I am signing this Member’s spouse’s confirmation
of separate property without any duress and of free will.
Dated:     
[NAME OF SPOUSE]
By:        
Name:




C-1